          Case 6:16-bk-16877-WJ                  Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document     Page 1 of 125



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Lynda T Bui, Trustee
 3550 Vine Street, Ste. 210
 Riverside, CA 92507
 Telephone: (949) 340-3400
 Facsimile: (949) 340-3000
 Email: Trustee.Bui@shbllp.com

 Chapter 7 Trustee




      Individual appearing without attorney
      Attorney for:

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 6:16-bk-16877-WJ
                                                                              CHAPTER: 7
RUSSEL DENNIS HILES, III,
                                                                              NOTICE OF MOTION FOR:
                                                                              Chapter 7 Trustee's Motion for Order: (1) Authorizing the
                                                                              Sale of Real Property of the Estate Free and Clear of
                                                                              Certain Liens Pursuant to Bankruptcy Code §§ 363(b)(1)
                                                                              and (f), (2) Approving Payment of Real Estate Commission
                                                                              and Other Costs; and (3) Granting Related Relief et al.

                                                                              (Specify name of Motion)

                                                                              DATE: 12/30/2019
                                                                              TIME: 1:00 pm
                                                                              COURTROOM: 304
                                                                              PLACE: United States Bankruptcy Court
                                                                                       3420 Twelfth Street
                                                              Debtor(s).               Riverside, CA 92501

                       United States Trustee, the Debtor, Creditors, Parties in Interest and their respective counsel
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
       Case 6:16-bk-16877-WJ                   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                               Main Document     Page 2 of 125


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 12/09/2019
                                                                               Printed name of law firm




                                                                               /s/ Lynda T. Bui
                                                                                Signature


                                                                               Lynda T. Bui
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                Desc
                                                       Main Document     Page 3 of 125



                      1 Lynda T Bui, Trustee
                        3550 Vine Street, Ste. 210
                      2 Riverside, CA 92507
                        Telephone: (949) 340-3400
                      3 Facsimile: (949) 340-3000
                        Email: Trustee.Bui@shulmanbastian.com
                      4

                      5 Chapter 7 Trustee

                      6                                   UNITED STATES BANKRUPTCY COURT

                      7                    CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                      8
                          In re                                                Case No. 6:16-bk-16877-WJ
                      9
                          RUSSEL DENNIS HILES, III,                            Chapter 7
                10
                          Debtor.                                              CHAPTER 7 TRUSTEE’S MOTION FOR
                11                                                             ORDER:

                12                                                              (1) AUTHORIZING THE SHORT SALE OF
                                                                                   REAL PROPERTY OF THE ESTATE FREE
                                                                                   AND CLEAR OF LIENS PURSUANT TO
                13                                                                 BANKRUPTCY CODE §§ 363(b)(1) and (f);
                14                                                              (2) APPROVING PAYMENT OF REAL
                                                                                   ESTATE COMMISSION AND OTHER
                15                                                                 COSTS; AND

                16                                                              (3) GRANTING RELATED RELIEF
                                                                                INCLUDING APPROVAL OF A BANKRUPTCY
                17                                                              CODE § 506(c) SURCHARGE
                                                                               MEMORANDUM OF POINTS AND
                18                                                             AUTHORITIES AND DECLARATIONS OF
                                                                               LYNDA T. BUI IN SUPPORT AND PATRICK
                19                                                             BUTLER IN SUPPORT
                20                                                             [155 Metate Place, Palm Desert, CA 92260]
                21                                                             Hearing Date:
                                                                               Date: December 30, 2019
                22                                                             Time: 1:00 p.m.
                                                                               Place: Courtroom 304
                23                                                                    United States Bankruptcy Court
                                                                                      3420 Twelfth Street
                24                                                                    Riverside, CA 92501
                25

                26

                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                    1
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                     Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                      Desc
                                                        Main Document     Page 4 of 125



                      1                                                  TABLE OF CONTENTS
                                                                                                                                                       Page
                      2
                          I.       BACKGROUND FACTS ......................................................................................... 5
                      3
                                   A.        The Bankruptcy Case ................................................................................... 5
                      4
                                   B.        The Palm Desert Property ............................................................................ 5
                      5
                                   A.        Status of the Liens Impacting the Property................................................... 6
                      6
                                             1.        Real Property Taxes .......................................................................... 6
                      7
                                             2.        First Priority – Current Beneficiary of Lender Deed of Trust .............. 6
                      8
                                             3.        Second Priority - Judgment Lien in Favor of De Castro..................... 7
                      9
                                             4.        Third Priority – FTB Tax Lien ............................................................. 8
                10
                                             5.        Fourth Priority – Farmers Insurance Exchange ................................. 8
                11
                                             6.        Homeowners’ Association Assessments Incurred After the
                12                                     Petition Date ...................................................................................... 8

                13                 C.        Trustee’s Marketing of the Property for Sale ................................................ 9

                14                 D.        Expenses Incurred Related to Preservation the Property (Bankruptcy
                                             Code § 506(c) Surcharge) ............................................................................ 9
                15
                                   E.        The Proposed Short Sale; Information in Compliance with LBR 6004-
                16                           1(c)(3)......................................................................................................... 10

                17 II.             RELIEF REQUESTED .......................................................................................... 12

                18 III.            ARGUMENT ......................................................................................................... 13
                19                 A.        There is a Good Business Reason for the Sale and the Sale is in the
                                             Best Interest of the Estate. ......................................................................... 13
                20
                                   B.        The Proposed Sale Should be Allowed Free and Clear of Liens................ 14
                21
                                   C.        Request for Payment of Real Estate Commission to the Broker
                22                           Team. ......................................................................................................... 15

                23                 D.        The Costs for Preservation and Disposition of the Secured Creditor’s
                                             Collateral May Be Recovered From the Sale Proceeds. ............................ 16
                24
                                   E.        The Court Has the Authority to Waive the Fourteen-Day Stay of Sale. ...... 17
                25
                          IV.      CONCLUSION ...................................................................................................... 18
                26
                          DECLARATION OF LYNDA T. BUI ................................................................................. 20
                27
                          DECLARATION OF PATRICK BUTLER.......................................................................... 25
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                           2
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                     Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                   Desc
                                                        Main Document     Page 5 of 125



                      1                                                TABLE OF AUTHORITIES
                                                                                                                                                    Page
                      2

                      3 CASES

                      4 Clear Channel Outdoor, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25, 41 (9th Cir
                              B.A.P. 2008).................................................................................................... 14, 15
                      5
                        General Elec. Captial Corp v. North County Jeep & Renault, 506 U.S. 821, 121
                      6       L.Ed. 2d 37, 113 S.Ct. 17 (1992) .......................................................................... 16

                      7 In re Aerisa, Inc., 2:09-bk-18456-RJH (Bankr. D. Ariz) .................................................... 15

                      8 In re Anderson, 66 B.R. 97 (B.A.P. 9th Cir. 1986) ........................................................... 17

                      9 In re Boston Generating, LLC, 440 B.R. 302, 333 (Bankr. S.D.N.Y. 2010) ...................... 15

                10 In re Cascade Hydraulics & Utility Srv., Inc., 815 F.2d 546 (9th Cir. 1987)...................... 17

                11 In re Delta Towers, Ltd., 924 F.2d 74 (5th Cir. 1991) ...................................................... 16

                12 In re H.P. Tool Mfg. Corp., 12 B.R. 600 (Bankr. E.D. Pa. 1981) ...................................... 17

                13 In re Jolan, Inc., 403 B.R. 866, 869-870 (Bankr. W.D. Wash,. 2009) .............................. 15

                14 In re Lionel Corp., 722 F.2d 1063, 1069 (2d Cir. 1983) ................................................... 13

                15 In re McKeesport Steel Castings Co., 799F.2d 91 (3d Cir. 1986) .................................... 16

                16 In re Palomar Truck Corp., 951 F.2d 229 (9th Cir. 1991)................................................. 16

                17 In re Parque Forestal, Inc., 949 F.2d 504 (1st Cir. 1991)................................................. 16

                18 In re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841 (Bankr. C.D. Cal. 1991) ............. 13
                19 Snohomish County v. Seattle-First Nat'l Bank (In re Glasply Marine Industries,
                        Inc.), 971 F.2d 391 (9th Cir. 1992) ........................................................................ 17
                20

                21
                          STATUTES
                22
                          11 U.S.C. § 363(b) .......................................................................................................... 13
                23
                          11 U.S.C. § 328(a) ........................................................................................................... 15
                24
                          11 U.S.C. § 363(f) ............................................................................................................ 14
                25
                          11 U.S.C. § 363(f)(2) ....................................................................................................... 14
                26
                          11 U.S.C. § 363(m) .......................................................................................................... 19
                27
                          11 U.S.C. § 506(c) ..................................................................................................... 16, 17
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                          3
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                     Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                 Desc
                                                        Main Document     Page 6 of 125



                      1 11 U.S.C. § 704 ............................................................................................................... 13

                      2 11 U.S.C. § 704(a) ........................................................................................................... 13

                      3 California Civil Code §2924 et seq................................................................................... 15

                      4

                      5 RULES

                      6 Federal Rule of Bankruptcy Procedure 6004(h) ........................................................ 17, 19

                      7 Local Bankruptcy 6004-1(c)(3) ........................................................................................ 10

                      8 Local Bankruptcy Rule 6004-1(g) .................................................................................... 13

                      9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                         4
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59          Desc
                                                       Main Document     Page 7 of 125



                      1            TO       THE       HONORABLE                 WAYNE   E.   JOHNSON,   UNITED    STATES

                      2 BANKRUPTCY JUDGE, THE DEBTOR, THE OFFICE OF THE UNITED STATES

                      3 TRUSTEE, AND OTHER PARTIES-IN-INTEREST:

                      4            Lynda T. Bui, solely in her capacity as the Chapter 7 Trustee (“Trustee”) for the

                      5 bankruptcy estate (“Estate”) of Russel Dennis Hiles, III (“Debtor”), brings this Motion for

                      6 Order: (1) Authorizing the Short Sale of Real Property of the Estate Free and Clear of

                      7 Certain Liens Pursuant to Bankruptcy Code §§ 363(b)(1) and (f), (2) Approving Payment

                      8 of Real Estate Commission and Other Costs; and (3) Granting Related Relief Including

                      9 Approval of a Bankruptcy Code § 506(c) Surcharge (“Sale Motion”), and respectfully

                10 represents as follows:

                11                                                I.           BACKGROUND FACTS

                12 A.              The Bankruptcy Case

                13                 The Debtor filed a chapter 11 bankruptcy petition on August 1, 2016 (“Petition

                14 Date”), in the United States Bankruptcy Court, Central District of California, Case No.

                15 6:16-bk-16877-WJ.                    Pursuant to order entered (docket 275) on December 21, 2017

                16 (“Conversion Date”), the case was converted to a Chapter 7 and Lynda T. Bui was

                17 subsequently appointed as the Chapter 7 trustee for this Estate

                18                 The last day to timely file proof of claims in this case was April 9, 2018.
                19 Government claims were due by January 30, 2017. The Court’s claims register indicates

                20 there have been 30 claims filed totaling $22,779,381.46, consisting of secured claims

                21 $3,956,552.40, priority claims of $4,210,470.09, administrative claims of $325.00 and

                22 general unsecured claims of $14,612,033.97.

                23 B.              The Palm Desert Property

                24                 Attached as Exhibit 1 to the Declaration of Lynda T. Bui (“Bui Declaration”) are

                25 true and correct copies of the Debtor’s Schedules A/B, C and D.

                26                 On his Schedule A/B, the Debtor lists his ownership of the residence located at

                27 155 Metate Place, Palm Desert, California 92260 (“Property”). The Debtor valued the

                28 Property at $2,750,000.00 and on his Schedule D, listed the following liens totaling
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                    5
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59     Desc
                                                       Main Document     Page 8 of 125



                      1 $2,824,674.62: (1) a first priority lien in favor of Bank of America in the amount of

                      2 $1,395,102.00; (2) a second priority lien in favor of De Castro West et al. (“De Castro”) in

                      3 the amount of $60,000.00; and (3) third priority lien in favor of the California Franchise

                      4 Tax Board (“FTB”) in the amount of $1,369,572.62.

                      5            On his Schedule C, the Debtor claimed an exemption in the Property of

                      6 $175,000.00 pursuant to California Code of Civil Procedure § 704.730. The Trustee has

                      7 been advised by the Debtor that he will be waiving the exemption because since the

                      8 Petition Date and/or after the Conversion Date, the Debtor (i) has not made any

                      9 payments on the secured mortgage, causing the loan default to substantially increase,

                10 (ii) has not paid real property taxes on secured by the Property, causing the penalties and

                11 interest on defaulted taxes to also increase, and (iii) has not paid homeowners’

                12 association assessments, causing the penalties and interest on defaulted assessments to

                13 also increase.

                14                 Attached as Exhibit 2 to the Bui Declaration is a true and correct copy of the

                15 Preliminary Title Report (“Title Report”) for the Property dated as of November 18, 2019.

                16 The Title Report shows that the Property was transferred to Debtor’s non-filing spouse,

                17 Melanie Nell Roe in May 2015, but was transferred back into the Debtor’s name in July

                18 2016, and currently is vested solely in the Debtor’s name. The Trustee is advised that
                19 Ms. Roe has no objection to the Trustee’s sale of the Property.

                20 A.              Status of the Liens Impacting the Property

                21                 1.        Real Property Taxes

                22                 Through the proposed short sale of the Property, current pro-rata real taxes will be

                23 paid.

                24                 2.        First Priority – Current Beneficiary of Lender Deed of Trust

                25                 The Trustee is advised that Bank of America, the scheduled beneficiary under the

                26 first priority lien encumbering the Property, assigned its right to its lien to Wilmington

                27 Savings Fund Society, FSB as Trustee of Stanwich Mortgage Loan Trust and the loan is

                28 serviced by Carrington Mortgage Services LLC (collectively “Secured Creditor”).                 On
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               6
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59           Desc
                                                       Main Document     Page 9 of 125



                      1 August 22, 2017, the Secured Creditor filed a Motion for Relief From Stay (Real Property)

                      2 (“Stay Motion”) seeking relief from the automatic stay to proceed with it state law

                      3 remedies to foreclose. The Stay Motion indicated that in August 2017, the amount owed

                      4 on its lien was $1,447,030.82 and that the since the Petition Date, the Debtor had not

                      5 made any payments to Secured Creditor, causing the loan default to substantially

                      6 increase.

                      7            A true and correct copy of the payoff quote the Trustee received from the Secured

                      8 Creditor is attached to the Bui Declaration as Exhibit 3 indicates that amount owed as of

                      9 December 31, 2018 was $1,527,078.67, and that additional interest after December 31,

                10 2018 would accrue at $186.3321 per day. A continued hearing on the Stay Motion

                11 scheduled for March 4, 2019 has been vacated because the Trustee and the Secured

                12 Creditor entered into a stipulation (docket 397) for setting the terms related to terminating

                13 the stay and foreclosure. Under the stipulation, the Secured Creditor has agreed it will

                14 not record a notice of default until 120 days after entry of the Court order approving the

                15 stipulation, and any short sale of the Property must have approval of the Secured

                16 Creditor. The order approving this stipulation was entered on February 25, 2019 (docket

                17 399).

                18                 3.        Second Priority - Judgment Lien in Favor of De Castro
                19                 During this case, the Trustee commenced an avoidance action 1 against De Castro

                20 and obtained a judgment (“De Castro Judgment”) deeming that the lien in favor of De

                21 Castro was a preferential transfer under 11 U.S.C. § 547 and void and recovered for the

                22 benefit of the Estate under 11 U.S.C. § 550 and preserved for the benefit of the Estate

                23 under 11 U.S.C. § 551. Attached as Exhibit 4 to the Bui Declaration is a true and

                24 correct copy of the De Castro Judgment.

                25

                26

                27
                          1   The Avoidance Action was commenced on July 13, 2018, styled Lynda T. Bui, Chapter 7 Trustee v. De
                28 Castro, West, Chodorow, Mendler, Glickfeld & Nass, Inc., California professional corporation, Adversary
   Lynda T. Bui,
                          Case No. 6:18-ap-01154-WJ.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               7
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                                                       Main Document    Page 10 of 125



                      1            4.        Third Priority – FTB Tax Lien

                      2            Claim 5 filed by the FTB on January 23, 2018 asserts a secured claim of

                      3 $1,378,902.51 and a priority unsecured claim of $764.00, for a total claim of

                      4 $1,379,666.51. The Trustee proposes to sell the Property free and clear of the FTB’s lien

                      5 under §§ 363(f)(1) and/or 363(f)(5) as in California, judicial and non-judicial foreclosures

                      6 can be used to wipe out such junior liens.

                      7            5.        Fourth Priority – Farmers Insurance Exchange

                      8            The Title Report reflects that Farmers Insurance Exchange recorded an Abstract

                      9 of Judgment on April 16, 2019, recording number 19-128518, in the amount of

                10 $5,922,655.54. This lien is subject to a bona fide dispute. The Abstract of Judgment was

                11 recorded after the Petition Date and was not authorized by the Court. Based on this, the

                12 Trustee asserts the lien created by the filing the Abstract of Judgment may avoided and

                13 recovered pursuant to 11 U.S.C. §§549 and 550. The Trustee, intends to communicate

                14 with Farmers Insurance Exchange’s counsel to reach an agreement to have the Abstract

                15 of Judgment released. If no agreement can be reached, the Trustee proposes to sell the

                16 Property free and clear of this lien under §§ 363(f)(1) and/or 363(f)(5) as in California,

                17 judicial and non-judicial foreclosures can be used to wipe out such junior liens.

                18                 6.        Homeowners’ Association Assessments Incurred After the Petition
                19                           Date

                20                 The Property is subject to the Covenants, Conditions and Restrictions of the

                21 Bighorn Homeowners Association, Inc. (“HOA”). The Trustee is advised by the HOA that

                22 no quarterly HOA assessments have been paid since the Conversion Date, and that the

                23 total post-conversion amount due the HOA as of December 30, 2019 is $30,617.47.

                24 (See Exhibit 5 to the Bui Declaration). This amounts includes quarterly assessments of

                25 $22,980.00, late charges of $2,298.00, interest of $3,370.05, and attorneys’ fees and

                26 costs of $1,969.05. Through the proposed short sale of the Property, defaulted and

                27 current pro-rata HOA assessments will be paid.

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               8
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                                                       Main Document    Page 11 of 125



                      1 C.         Trustee’s Marketing of the Property for Sale

                      2            Pursuant to Court order entered on March 2, 2018 (docket 316), the Trustee was

                      3 authorized to employ GlassRatner Brokerage Services, Inc. (“Listing Agent”) to assist the

                      4 Trustee in the marketing the Property for sale. At that time, the Property was listed for

                      5 sale at $2,650,000.00. The Property has been on the market for over eighteen months

                      6 and during that time, there has been some interest but only two potential buyers. One

                      7 potential buyer did not accept the Trustee’s counter-offer but rather came back with a

                      8 lower price and wanted certain bankruptcy terms waived, which the Trustee could not

                      9 approve if the Trustee proceeded with a traditional sale. The second potential buyer

                10 withdrew its offer due to excessive repairs the buyer required at the Property.

                11                 Based on the substantially increasing lien of the Secured Creditor and given the

                12 marketing efforts for the Property, there does not appear to be equity in the Property for

                13 the benefit of the Estate. As such, on March 6, 2019, the Trustee filed an application

                14 (docket 403) for authority to employ the Listing Agent and BK Global Real Estate

                15 Services as the Trustee’s real estate broker team (“Broker Team”) to assist in the

                16 marketing and negotiating of a short sale of the Estate’s interest in Property. Pursuant to

                17 Court order entered on April 2, 2019 (docket 408), the Trustee was authorized to employ

                18 the Broker Team. The Property was listed for sale at $1,975,000.00.
                19 D.              Expenses Incurred Related to Preservation the Property (Bankruptcy Code §

                20                 506(c) Surcharge)

                21                 During this case, the Trustee’s Listing Agent incurred expenses of $22,919.78 to

                22 preserve, maintain and repair the Property to increase its appeal to potential buyers so

                23 that it could be marketed for sale and to avoid homeowners’ association charges for

                24 violations for not maintaining landscaping or other outdoor areas, including the pool,

                25 summarized as follows:

                26 ////

                27 ////

                28 ////
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               9
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59               Desc
                                                       Main Document    Page 12 of 125



                      1                                               Expense                             Amount
                      2                   Coachella Valley Water District                                     $3,300.26
                      3                   Southern California Edison                                         $11,154.52

                      4                   Pool Repairs                                                        $3,280.00
                                          Miguel Gomez Gardening, Inc.                                        $5,185.00
                      5
                                                                                              Total          $22,919.78
                      6

                      7 (See Exhibit 6 to the Bui Declaration for copies of the expense receipts).

                      8             Through this Sale Motion, the Trustee seeks Court approval of a Bankruptcy Code

                      9 § 506(c) surcharge in the amount of $22,919.78 against the Secured Creditor’s lien for

                10 the costs the Listing Agent has incurred to maintain the Secured Creditor’s collateral (the

                11 Property), as well as the preservation and disposition of the Property.

                12                  To the extent that the Secured Creditor does not approve all or a portion of the

                13 506(c) surcharge in the amount of $22,919.78, the Trustee seeks approval to reimburse

                14 the Listing Agent for the expenses through contributions in amounts to be determined by

                15 the parties (i.e, carve-outs by the Estate, the Broker Team, the Buyer’s broker, and/or the

                16 HOA).

                17 E.               The Proposed Short Sale; Information in Compliance with LBR 6004-1(c)(3)

                18                   Attached to the Bui Declaration as Exhibit 7 is a true and correct copy of the offer

                19 for the Property received from Yokang Zhou and Gullermo Fernandez Castaneda (or

                20 their assignee ) (“Buyer”). The Buyer’s offer is the result of negotiations between the
                                 2



                21 Trustee and the Buyer for the highest and best offer.                           The following chart provides

                22 information on the sale in compliance with Local Bankruptcy 6004-1(c)(3):

                23

                24            LBR 6004-1(c)(3) Requirement                                     Information

                25            LBR 6004-1(c)(3)(A)                        Hearing Date and Time: December 30, 2019 at 1:00 p.m.
                              Date, Time, and Place of hearing           Hearing Place:         U.S. Bankruptcy Court
                26            on the proposed sale:                                             Courtroom 304
                                                                                                3420 Twelfth Street
                27                                                                              Riverside, CA 92501

                28        2
   Lynda T. Bui,
                              The Trustee has final discretion to approve or not approve the assignee.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                  10
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                      Desc
                                                       Main Document    Page 13 of 125



                      1    LBR 6004-1(c)(3) Requirement                                           Information
                      2    LBR 6004-1(c)(3)(B)                           Yokang Zhou and Gullermo Fernandez Castaneda(or their
                           Name and address                 of    the    assignee) whose address is 8 Serrano Way, Rancho
                      3    proposed buyer:                               Mirage, CA 92270.

                      4    LBR 6004-1(c)(3)(C)                           Real property located at: 155 Metate Place, Palm Desert,
                           Description of the property to be             CA 92260
                      5    sold:
                           LBR 6004-1(c)(3)(D)                           Offer of $1,450,000.00. Sale is subject to approval of the
                      6    Terms and conditions of the                   Secured Creditor.       Through escrow, payment of all
                           proposed sale, including the                  expenses associated with the short sale will be paid.
                      7    price and all contingencies:                  These expenses include payment of a maximum 5% real
                                                                         estate brokerage commission (or a maximum of
                      8                                                  $72,500.00), reimbursement to the Estate of expenses that
                                                                         were incurred to insure Property (approximately $2,341.18),
                      9                                                  and a fee for the Estate of between approximately
                                                                         $72,500.00 (depending on the amount approved by the
                10                                                       Secured Creditor). The Trustee may elect to not sell
                                                                         Property if the Estate does not receive this fee.
                11
                           LBR 6004-1(c)(3)(E)                           Liens impacting the Property are identified in the Title
                12         Whether the proposed sale is                  Report attached as Exhibit 2. Under the sale,
                           free and clear of liens, claims or
                13         interests, or subject to them, and            (i) all outstanding real property taxes, if any, and current
                           a description of all such liens,              pro-rata real taxes will be paid;
                14         claims or interests:
                                                                         (ii) the lien of the senior Secured Creditor will be paid in full
                15                                                       on an amount as agreed to by the Senior Secured Creditor
                                                                         so as to satisfy the lien, and upon close of escrow, the
                16                                                       Secured Creditor’s lien will be released and all of its claims
                                                                         against the Property and the Estate (including any
                17                                                       deficiency claims resulting from the Trustee’s sale of the
                                                                         Property), will be waived;
                18
                                                                         (iii) the lien under the De Castro Judgment was recovered
                19                                                       for the benefit of the Estate and therefore will be released;

                20                                                       (v) the HOA assessments will be paid in full or an amount
                                                                         as agreed to by the HOA;
                21
                                                                         (vi) pursuant to Bankruptcy Code §§ 363(f)(1) and 363(f)(5),
                22                                                       the Property will be sold free and clear of any and all other
                                                                         junior liens, including the liens of the FTB and Farmers
                23                                                       Insurance Exchange, and such junior liens will be released,
                                                                         discharged and terminated at the close of escrow to the
                24                                                       extent they are not satisfied or released prior to closing,
                                                                         and the Property will be sold free and clear of the junior
                25                                                       liens and such liens will not attach sale proceeds.

                26
                           LBR 6004-1(c)(3)(F)                           Yes to the extent the lender requires the highest and best
                27         Whether the proposed sale is                  offer and one that is consistent with the lender’s own
                           subject to higher and better bids:            appraisal.
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                    11
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                    Desc
                                                       Main Document    Page 14 of 125



                      1    LBR 6004-1(c)(3) Requirement                                           Information
                      2    LBR 6004-1(c)(3)(G)                            The Estate is expected to receive between approximately
                           Consideration to be received by                $72,500.00 (depending on the amount approved by the
                      3    the Estate, including estimated                Secured Creditor). The estimated costs of sale is 8% of the
                           commissions, fees and other                    $145,500.00 sale price (the 8% includes broker
                      4    costs of sale:                                 commission), subject to approval of the Secured Creditor.
                                                                          Other costs will be reimbursement of amounts advanced to
                      5                                                   insure the Property (approximately $2,341.18) and
                                                                          reimbursement of amounts to avoid homeowners’
                      6                                                   association charges for violations for not maintaining
                                                                          landscaping or other outdoor areas, including the pool (total
                      7                                                   amount of $22,919.78, receipts for the amounts paid have
                                                                          been provided to the Trustee, see Exhibit 6).
                      8
                                                                          Sale price and costs of sale are subject to the Secured
                      9                                                   Creditor’s approval.

                10         LBR 6004-1(c)(3)(H)                            The Broker Team’s commission shall not to exceed 5%
                           If authorization if sought to pay              percent of the purchase price and is subject to approval of
                11         commission, the identity of the                the Secured Creditor. The broker representing the Buyer is
                           auctioneer, broker, or sales                   Compass. (“Selling Broker”), the commission will be split
                12         agent and the amount or                        between the Broker Team and the Selling Broker as agreed
                           percentage of the proposed                     to by brokers and approved by the Secured Creditor.
                13         commission to be paid:
                                                                          The Trustee also seeks approval to use proceeds of the
                14                                                        sale to reimburse her Listing Agent an amount not to
                                                                          exceed $22,919.78 for expenses incurred to maintain the
                15                                                        Property so that it could be marketed for sale and to avoid
                                                                          homeowners’ association charges for violations for not
                16                                                        maintaining landscaping or other outdoor areas, including
                                                                          the pool (see Exhibit 6).
                17         LBR 6004-1(c)(3)(I)                            The Trustee has communicated with her accountant and
                           A description of the estimated or              believes there will be no tax liability from the sale because
                18         possible tax consequences to                   (i) estimated tax basis for the Property exceeds the sale
                           the Estate, if known, and how                  price, and (ii) given that the Property had been the Debtor’s
                19         any tax liability generated by the             residence, the Estate may be entitled to capital gains
                           sale of the property will be paid:             exclusions,
                20
                           LBR 6004-1(c)(3)(J)                            Objections, if any, must be filed and served 14 days prior to
                21         Deadline to file and                serve      the Hearing Date (or by December 16, 2019).
                           objection:
                22

                23                                                  II.        RELIEF REQUESTED
                24                 Through this Sale Motion, the Trustee is seeking authority sell the Property on an
                25 as-is, where-is basis, without any warranties or representations, to the Buyer approved

                26 by the Secured Creditor and on the sale terms and conditions that are approved by the

                27 Secured Creditor.

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                    12
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59          Desc
                                                       Main Document    Page 15 of 125



                      1            The Trustee believes that it is in the best interest of the Estate and its creditors to

                      2 short sell the Property as proposed in this Sale Motion. The alternative is abandon the

                      3 Estate’s interest in the Property and creditors will not receive anything from the Property

                      4 as the Secured Creditor has obtained relief from stay to foreclose.

                      5            Nothing in the Sale Motion is intended to impair any Secured Creditor’s right to

                      6 foreclose on the Property.

                      7            Pursuant to Local Bankruptcy Rule 6004-1(g), once the short sale closes, the

                      8 Trustee will file with the Court a Report of Sale which details the sale terms and Buyer

                      9 approved by the Secured Creditor.

                10                                                        III.   ARGUMENT 3

                11 A.              There is a Good Business Reason for the Sale and the Sale is in the Best

                12                 Interest of the Estate.

                13                 The duties of a trustee in a Chapter 7 filing are enumerated in 11 U.S.C. § 704,

                14 which provides in relevant part as follows:

                15                 (a) The trustee shall—

                16                           (1) collect and reduce to money the property of the estate for
                                             which such trustee serves, and close such estate as
                17                           expeditiously as is compatible with the best interests of parties
                                             in interest;
                18
                                             (2) be accountable for all property received;
                19
                          11 U.S.C. § 704(a). Further, the Trustee, after notice and hearing, may sell property of
                20
                          the estate. 11 U.S.C. § 363(b). Courts ordinarily will approve a proposed sale if there is
                21
                          a good business reason for the sale and the sale is in the bests interests of the estate. In
                22
                          re Wilde Horse Enterprises, Inc., 136 B.R. 830, 841 (Bankr. C.D. Cal. 1991); In re Lionel
                23
                          Corp., 722 F.2d 1063, 1069 (2d Cir. 1983). In this case, the sale is anticipated to net the
                24
                          Estate of between approximately $72,500.00 (depending on the amount approved by the
                25
                          Secured Creditor) that will be paid as part of the short sale.
                26

                27
                          3   Although Local Bankruptcy Rule 6004-1(c)(2)(C) does not require that a memorandum of points and
                28
   Lynda T. Bui,
                          authorities be filed in support of the Motion, the Trustee is nevertheless submitting one.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                  13
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59     Desc
                                                       Main Document    Page 16 of 125



                      1            The Trustee believes that, from the net sale proceeds, when added to other funds

                      2 in the Estate, she will be able to make a meaningful distribution to unsecured claims.

                      3 The Trustee believes sale is in the best interest of the Estate as it will create “equity”

                      4 where there was none.

                      5 B.         The Proposed Sale Should be Allowed Free and Clear of Liens.

                      6            Bankruptcy Code Section 363(f) allows a trustee to sell property of the bankruptcy

                      7 estate “free and clear of any interest in such property of an entity,” if any one of the

                      8 following five conditions is met:

                      9                   (1)   applicable non-bankruptcy law permits a sale of such property
                                   free and clear of such interest;
                10
                                             (2)      such entity consents;
                11                                    . . . ; or

                12                       (5)    such entity could be compelled, in a legal or equitable
                                   proceeding, to accept money satisfaction of such interest.
                13

                14 11 U.S.C. § 363(f).

                15                 Section 363(f) is written in the disjunctive and thus only one of the enumerated

                16 conditions needs to be satisfied for Court approval to be appropriate.                 The Secured

                17 Creditor will be paid an amount as agreed to by the Secured Creditor and will consent to

                18 the sale, and therefore the Trustee will have satisfied § 363(f)(2).
                19                 With respect to liens that are junior to the Secured Creditor, to the extent they are

                20 not satisfied or released prior to closing, the Trustee proposes to sell under § 363(f)(1)

                21 and/or § 363(f)(5) as in California, judicial and non-judicial foreclosures can be used to

                22 wipe out such junior liens. See Bankruptcy Code § 363(f)(1) (stating that a trustee may

                23 sell property of the estate free and clear of liens or other interest when applicable

                24 nonbankruptcy law permits such a sale free and clear of liens and interests). The BAP in

                25 Clear Chanel stated that an example of a section 363(f)(1) sale is the Uniform

                26 Commercial Code section 9-320, which permits a sale free and clear of a consensual

                27 security interest if the collateral is sold in the ordinary course of business of the debtor.

                28 See Clear Channel Outdoor, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25, 41 (9th Cir
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               14
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                 Desc
                                                       Main Document    Page 17 of 125



                      1 B.A.P. 2008), fn. 21; California Civil Code §2924 et seq. Similarly, Bankruptcy courts

                      2 have expressed that the availability of foreclosure sales outside of bankruptcy represent

                      3 a “legal or equitable proceeding”, thus allowing a bankruptcy trustee to sell the subject

                      4 property free and clear of liens under § 363(f)(5). See e.g., In re Jolan, Inc., 403 B.R.

                      5 866, 869-870 (Bankr. W.D. Wash,. 2009); In re Boston Generating, LLC, 440 B.R. 302,

                      6 333 (Bankr. S.D.N.Y. 2010); In re Aerisa, Inc., 2:09-bk-18456-RJH (Bankr. D. Ariz).

                      7            In this case, if the Secured Creditor, foreclosed on its interest outside of

                      8 bankruptcy, every junior interest in the Property, would be extinguished notwithstanding

                      9 the fact that the foreclosure sale price may or may not pay such extinguished interests in

                10 full, or at all. In such a foreclosure, liens junior to the Secured Creditor would be forced

                11 to accept the distribution allowed by the resulting foreclosure sale price, in full satisfaction

                12 of its released lien. 4 This hypothetical foreclosure sale meets each element of section

                13 363(f)(5) to authorize the sale of the Property free and clear of all interests, as it actively

                14 demonstrates that a junior interest “could be compelled, in a legal or equitable

                15 proceeding [i.e. the foreclosure sale], to accept money satisfaction [i.e. the distribution

                16 allowed pursuant to the foreclosure sale price] of such interest.” 11 U.S.C. § 363(f)(5).

                17 Accordingly, the Court has the authority to approve the sale of the Property free and clear

                18 of the liens that are junior to the Secured Creditor’s lien under §§ 363(f)(1) and/or
                19 363(f)(5).

                20 C.              Request for Payment of Real Estate Commission to the Broker Team.

                21                 Bankruptcy Code § 328 allows employment of a professional person under § 327

                22 “on any reasonable terms and conditions of employment, including on a retainer, on an

                23 hourly basis, on a fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C.

                24 § 328(a). The Trustee seeks authorization to pay a real estate broker commission not

                25 exceed a total of 5% of the final purchase price to be split as follows: (i) Broker Team

                26 $48,333.33, or an amount as approved by the Secured Creditor; and (ii) Selling Broker,

                27
                          4   In the hypothetical foreclosure setting for a money satisfaction of the Secured Creditor’s interest, the
                28 holders of the Junior Liens may still have general unsecured claims against the Estate for the amounts that
   Lynda T. Bui,
                          are not paid.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               15
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59       Desc
                                                       Main Document    Page 18 of 125



                      1 $24,166.67 or an amount as approved by the Secured Creditor, or such lesser amounts

                      2 as agreed to by the Broker Team and the Selling Broker.

                      3 D.         The Costs for Preservation and Disposition of the Secured Creditor’s

                      4            Collateral May Be Recovered From the Sale Proceeds.

                      5 Bankruptcy Code § 506(c) provides that:

                      6
                                             [t]he trustee may recover from property securing and allowed
                      7                      secured claim the reasonable, necessary costs and expenses
                                             of preserving, or disposing of, such property to the extent of
                      8                      any benefit to the holder of such claim.

                      9
                                   Pursuant to Bankruptcy Code § 506(c) the Trustee requests authorization to
                10
                          surcharge the collateral of the Secured Creditor for costs incurred by the Listing Agent
                11
                          ($22,919.78, see Exhibit 6) in the maintenance of its collateral (the Property) as well as
                12
                          with the preservation and disposition of such collateral.
                13
                                   The Trustee believes that that the diligent efforts of the Listing Agent to preserve
                14
                          and dispose of the Secured Creditor’s collateral clearly has benefited the collateral.
                15
                          Moreover, the Trustee believes all of the efforts of the Listing Agent were directly related
                16
                          to the preservation and eventual disposition of the Secured Creditor’s collateral. Thus,
                17
                          surcharging the Secured Creditor’s collateral under Bankruptcy Code § 506(c) is
                18
                          appropriate.
                19
                                   The Bankruptcy Code requires only that expenditures be “reasonable, necessary
                20
                          costs and expenses of preserving, or disposing of such property” not that the claimant
                21
                          have the best interests of the secured creditors in mind. See, In re Parque Forestal, Inc.,
                22
                          949 F.2d 504 (1st Cir. 1991); In re McKeesport Steel Castings Co., 799F.2d 91 (3d Cir.
                23
                          1986); In re Delta Towers, Ltd., 924 F.2d 74 (5th Cir. 1991); In re Palomar Truck Corp.,
                24
                          951 F.2d 229 (9th Cir. 1991), cert. denied, General Elec. Captial Corp v. North County
                25
                          Jeep & Renault, 506 U.S. 821, 121 L.Ed. 2d 37, 113 S.Ct. 17 (1992).
                26
                                   In this Circuit, the party seeking surcharge generally must show that the incurred
                27
                          expenses were: (1) reasonable; (2) necessary; and (3) beneficial to secured creditor.
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               16
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                                                       Main Document    Page 19 of 125



                      1 Snohomish County v. Seattle-First Nat'l Bank (In re Glasply Marine Industries, Inc.), 971

                      2 F.2d 391 (9th Cir. 1992); In re Cascade Hydraulics & Utility Srv., Inc., 815 F.2d 546 (9th

                      3 Cir. 1987). In this case, the expenses incurred by the Listing Agent avoided charges by

                      4 the homeowners’ association for violations for not maintaining landscaping or other

                      5 outdoor areas, including the pool.

                      6            In this case, the Secured Creditor would have to enforce its lien against the

                      7 Property and may not be able to realize the value from its collateral that the Trustee has

                      8 achieved with the assistance of the Listing Agent. Surcharge pursuant to § 506(c) is

                      9 appropriate where the preservation actions relieve a secured creditor of expenses such

                10 as enforcing its rights and conducting a foreclosure sale. See, In re H.P. Tool Mfg. Corp.,

                11 12 B.R. 600 (Bankr. E.D. Pa. 1981). Also, the amount of surcharge is not limited only to

                12 the savings of such foreclosure costs. See, In re Anderson, 66 B.R. 97 (B.A.P. 9th Cir.

                13 1986).

                14                 Thus, surcharging Secured Creditor’s collateral under Bankruptcy Code § 506(c) is

                15 appropriate.

                16 E.              The Court Has the Authority to Waive the Fourteen-Day Stay of Sale.

                17                 Federal Rule of Bankruptcy Procedure 6004(h) provides that “[a]n order

                18 authorizing the use, sale or lease of property other than cash collateral is stayed until the
                19 expiration of 14 days after entry of the order, unless the Court orders otherwise.” Fed.

                20 Rule Bankr. P. 6004(h).

                21                 The Trustee needs to close the sale of the Property as soon as practicable after

                22 entry of an order approving the sale because the Secured Creditor’s approved short pay

                23 expires December 31, 2019 and because it has relief from stay to foreclose. Accordingly,

                24 the Trustee requests that the Court, in the discretion provided it under Rule 6004(h),

                25 waive the fourteen day stay requirement.

                26

                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               17
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                                                       Main Document    Page 20 of 125



                      1                                                  IV.   CONCLUSION

                      2            Based on the reasons set forth above, the Trustee respectfully request submits

                      3 that good cause exists for granting the Sale Motion and requests that the Court enter an

                      4 order as follows:

                      5            1.        Authorizing the Trustee to short sell the Property on an as-is, where-is

                      6 basis, without any warranties or representations, to a buyer approved by the Secured

                      7 Creditor (“Approved Buyer”), in an amount approved by the Secured Creditor, under the

                      8 terms and conditions set forth above and as approved by the Secured Creditor, including

                      9 (a) authorizing the Trustee to comply with any written short sale approval letter from the

                10 Secured Creditor, (b) authorizing payment of outstanding and pro-rata current real

                11 property taxes and HOA assessments at close of escrow, (c) authorizing payment of

                12 customary and normal closing costs at close of escrow, including a real estate

                13 commission of no more than 5%, and pursuant to a Bankruptcy Code § 506(c) surcharge

                14 against the Secured Creditors’ collateral, reimbursement of expenses incurred by the

                15 Listing Agent not to exceed $22,919.78, as approved by the Secured Creditor and/or

                16 parties, (d) upon close of escrow, the lien of the Secured Creditor shown on the Title

                17 Report is released or paid in an amount as agreed to by the Secured Creditor and all of

                18 its claims against the Property and the Estate with respect to the Property (including any
                19 deficiency claims resulting from the Trustee’s sale of the Property), will be waived prior to

                20 closing or at the time of closing; (e) approving the lien under the De Castro Judgment to

                21 be recovered for the benefit of the Estate if there are any funds beyond Secured

                22 Creditor’s approved short pay, (f) to the extent they are not satisfied or released prior to

                23 closing, approving the sale of the Property free and clear of any and all junior liens

                24 pursuant to Bankruptcy Code §§ 363(f)(1) and 363(f)(5), and (g) approve the payment to

                25 the Estate through the short sale of approximately $72,500.00.

                26                 2.        Authorizing the Trustee to sign any and all documents convenient and

                27 necessary to effectuate the sale.

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                18
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59              Desc
                                                       Main Document    Page 21 of 125



                      1            3.        Determining that the Buyer is in good faith pursuant to Bankruptcy Code

                      2 Section 363(m).

                      3            4.        Waiving the fourteen day stay of the order approving the sale of the

                      4 Property under Federal Rules of Bankruptcy Procedure 6004(h).

                      5            5.        For such other and further relief as the Court deems just and proper under

                      6 the circumstances of this case.

                      7 Dated: December 9, 2019
                                                                          /s/ Lynda T. Bui
                      8                                                   ___________________________________________
                                                                          Lynda T. Bui, Chapter 7 Trustee
                      9                                                   for the bankruptcy estate of Russel Dennis Hiles, III
                                                                          Case No. 6:16-bk-16877-WJ
                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                   19
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 22 of 125




                   DECLARATION
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59       Desc
                                                       Main Document    Page 23 of 125



                      1                                        DECLARATION OF LYNDA T. BUI

                      2            I, Lynda T. Bui, declare and state as follows:

                      3            1.        I am the duly appointed, qualified and acting Chapter 7 trustee for the

                      4 bankruptcy estate of Russel Dennis Hiles, III, Case No. 6:16-bk-16877-WJ (“Debtor”). I

                      5 have personal knowledge of the facts set forth herein, and if called and sworn as a

                      6 witness, I could and would competently testify thereto, except where matters are stated

                      7 on information and belief, in which case I am informed and believe that the facts so

                      8 stated are true and correct.

                      9            2.        I am familiar with the Debtor’s bankruptcy case and make this Declaration

                10 in support of my “Motion for Order: (1) Authorizing the Short Sale of Real Property of the

                11 Estate Free and Clear of Liens Pursuant to Bankruptcy Code §§ 363(b) and 363(f); (2)

                12 Approving Payment of Real Estate Commission and Other Costs; and (3) Granting

                13 Related Relief Including Approval of a Bankruptcy Code § 506(c) Surcharge” (“Sale

                14 Motion”). All capitalized terms not otherwise defined herein shall have the meaning set

                15 forth in the Sale Motion.

                16                 3.        I have read and I am aware of the contents of the Sale Motion and the

                17 accompanying Memorandum of Points and Authorities.                      The facts stated in the Sale

                18 Motion and the Memorandum of Points and Authorities are true to the best of my
                19 knowledge.

                20                 4.        Attached here as Exhibit 1 are true and correct copies of the Debtor’s

                21 Schedules A/B, C and D.

                22                 5.        Attached here as Exhibit 2 is a true and correct copy of the Title Report for

                23 the Property dated as of November 18, 2019. The Title Report shows that the Property

                24 was transferred to Debtor’s non-filing spouse, Melanie Nell Roe in May 2015, but was

                25 transferred back into the Debtor’s name in July 2016, and currently is vested solely in the

                26 Debtor’s name. I am advised that Ms. Roe has no objection to the Trustee’s sale of the

                27 Property.

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               20
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59           Desc
                                                       Main Document    Page 24 of 125



                      1            6.        On August 22, 2017, the Secured Creditor filed a Motion for Relief From

                      2 Stay (Real Property) (“Stay Motion”) seeking relief from the automatic stay to proceed

                      3 with it state law remedies to foreclose. The Stay Motion indicated that in August 2017,

                      4 the amount owed on its lien was $1,447,030.82 and that the since the Petition Date, the

                      5 Debtor had not made any payments to Secured Creditor, causing the loan default to

                      6 substantially increase. Attached here as Exhibit 3 is a payoff quote I received from the

                      7 Secured Creditor which indicates that the amount owed as of December 31, 2018 was

                      8 $1,527,078.67 and that additional interest after December 31, 2018 would accrue at

                      9 $186.3321 per day. A continued hearing on the Stay Motion scheduled for March 4,

                10 2019 was vacated because the Secured Creditor and I entered into a stipulation (docket

                11 397) regarding terms related to terminating the stay and foreclosure. Under the

                12 stipulation, the Secured Creditor has agreed it will not record a notice of default until 120

                13 days after entry of the Court order approving the stipulation, and any short sale of the

                14 Property must have approval of the Secured Creditor.                          The order approving this

                15 stipulation was entered on February 25, 2019 (docket 399).

                16                 7.        During this case, I commenced an avoidance action 5 against De Castro and

                17 obtained the De Castro Judgment deeming that the lien in favor of De Castro was a

                18 preferential transfer under 11 U.S.C. § 547 and void and recovered for the benefit of the
                19 Estate under 11 U.S.C. § 550 and preserved for the benefit of the Estate under 11 U.S.C.

                20 § 551.               Attached here as Exhibit 4 is a             true and correct copy of the De Castro

                21 Judgment.

                22                 8.        Claim 5 filed by FTB on January 23, 2018 asserts a secured claim of

                23 $1,378,902.51 and a priority unsecured claim of $764.00, for a total claim of

                24 $1,379,666.51. I propose to sell the Property free and clear of the FTB lien under §§

                25 363(f)(1) and/or 363(f)(5) as in California, judicial and non-judicial foreclosures can be

                26 used to wipe out such junior liens.

                27
                          5   The Avoidance Action was commenced on July 13, 2018, styled Lynda T. Bui, Chapter 7 Trustee v. De
                28 Castro, West, Chodorow, Mendler, Glickfeld & Nass, Inc., California professional corporation, Adversary
   Lynda T. Bui,
                          Case No. 6:18-ap-01154-WJ.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               21
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59       Desc
                                                       Main Document    Page 25 of 125



                      1            9.        The Title Report reflects that Farmers Insurance Exchange recorded an

                      2 Abstract of Judgment on April 16, 2019, recording number 19-128518, in the amount of

                      3 $5,922,655.54. This lien is subject to a bona fide dispute. The Abstract of Judgment was

                      4 recorded after the Petition Date and was not authorized by the Court. Based on this, I

                      5 assert the lien created by the filing the Abstract of Judgment may avoided and recovered

                      6 pursuant to 11 U.S.C. §§549 and 550.                   My understanding is that Farmers Insurance

                      7 Exchange has agreed and will release the Abstract of Judgment. If no agreement can be

                      8 reached, I propose to sell the Property free and clear of the lien under §§ 363(f)(1) and/or

                      9 363(f)(5) as in California, judicial and non-judicial foreclosures can be used to wipe out

                10 such junior liens.

                11                 10.       The Property is subject to the Covenants, Conditions and Restrictions of the

                12 HOA. Attached here as Exhibit 5 is a true and correct copy of correspondence dated

                13 December 3, 2019 that was received from counsel for the HOA. I am advised by the

                14 HOA that no quarterly HOA assessments have been paid since the Conversion Date,

                15 and that the total post-conversion amount due the HOA as of December 30, 2019 is

                16 $30,617.47. This amounts includes quarterly assessments of $22,980.00, late charges of

                17 $2,298.00, interest of $3,370.42, and attorneys’ fees and costs of $1,969.05. Through

                18 the proposed short sale of the Property, defaulted and current pro-rata HOA
                19 assessments will be paid.

                20                 11.       Pursuant to Court order entered on March 2, 2018 (docket 316), I was

                21 authorized to employ my Listing Agent to assist me in marketing the Property for sale. At

                22 that time, the Property was listed for sale at $2,650,000.00. The Property has been on

                23 the market for over eighteen months and during that time, there has been some interest

                24 but only two potential buyers. One potential buyer did not accept the Trustee’s counter-

                25 offer but rather came back with a lower price and wanted certain bankruptcy terms

                26 waived, which the Trustee could not approve if the Trustee proceeded with a traditional

                27 sale. The second potential buyer withdrew its offer due to excessive repairs the buyer

                28 required at the Property.
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               22
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59      Desc
                                                       Main Document    Page 26 of 125



                      1            12.       Based on the substantially increasing lien of the Secured Creditor and given

                      2 the marketing efforts for the Property, there does not appear to be equity in the Property

                      3 for the benefit of the Estate. As such, on March 6, 2019, I filed an application (docket

                      4 403) for authority to employ the my Broker Team to assist me in the marketing and

                      5 negotiating of a short sale of the Estate’s interest in Property. Pursuant to Court order

                      6 entered on April 2, 2019 (docket 408), I was authorized to employ the Broker Team. The

                      7 Property was listed for sale at $1,975,000.00. The current Buyer is the fourth buyer as

                      8 previous ones either cancelled or were not approved by the Secured Creditor.

                      9            13.       During this case, my Listing Agent incurred expenses of $22,919.78 to

                10 preserve, maintain and repair the Property to increase its appeal to potential buyers so

                11 that it could be marketed for sale and to avoid homeowners’ association charges for

                12 violations for not maintaining landscaping or other outdoor areas, including the pool,

                13 summarized as follows:

                14                                                    Expense                    Amount
                15                        Coachella Valley Water District                           $3,300.26
                16                        Southern California Edison                              $11,154.52

                17                        Pool Repairs                                              $3,280.00
                                          Miguel Gomez Gardening, Inc.                              $5,185.00
                18
                                                                                      Total       $22,919.78
                19

                20 Attached here as Exhibit 6 are true and correct copies of the expense receipts received

                21 from my Listing Agent for the pool repairs and the gardening. Summaries of the receipts

                22 for Coachella Valley Water District and Southern California Edison are also included with

                23 Exhibit 6.               The detailed receipts for Coachella Valley Water District and Southern

                24 California Edison exceed 100 pages and have not been included with Exhibit 6 but will

                25 be provided on request.

                26                 14.       Through my Sale Motion, I seek Court approval of a Bankruptcy Code §

                27 506(c) surcharge in the amount of $22,919.78 against the Secured Creditor’s lien for the

                28 costs the Listing Agent has incurred to maintain the Secured Creditor’s collateral (the
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                23
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59             Desc
                                                       Main Document    Page 27 of 125



                      1 Property), as well as the preservation and disposition of the Property. To the extent that

                      2 the Secured Creditor does not approve the 506(c) surcharge in the amount of

                      3 $22,919.78, I seek approval to reimburse the Listing Agent for the expenses through

                      4 contributions in amounts to be determined or agreed to by the parties (i.e, carve-outs by

                      5 the Estate, the Broker Team, the Buyer’s broker, and/or the HOA), without further order

                      6 of the Court.

                      7            15.       Attached here as Exhibit 7 is a true and correct copy of the offer for the

                      8 Property received from the Buyer. The Buyer’s offer is the result of negotiations between

                      9 the Trustee and the Buyer for the highest and best offer.

                10                 16.       I have communicated with my accountant and believe there will be no tax

                11 liability from the sale because (i) estimated tax basis for the Property exceeds the sale

                12 price, and (ii) given that the Property had been the Debtor’s residence, the Estate may be

                13 entitled to capital gains exclusions.

                14                 17.       I believe this short sale is in the best interest of the Estate as it will create

                15 “equity” where there was none. In addition, I currently have cash on hand approximately

                16 $1,007,084.62 from other assets.                            Accordingly, I expect to distribute a meaningful

                17 distribution to creditors in this case.

                18                 I declare under penalty of perjury pursuant to the laws of the United States of

                19 America that the foregoing is true and correct.

                20                 Executed on December 9, 2019, at Irvine, California.

                21
                                                                                        /s/ Lynda T. Bui
                22
                                                                                        Lynda T. Bui
                23

                24

                25

                26

                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                   24
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 28 of 125




                   DECLARATION
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59       Desc
                                                       Main Document    Page 29 of 125



                      1                                     DECLARATION OF PATRICK BUTLER

                      2            I, Patrick Butler, declare and state as follows:

                      3            1.        The matters stated herein are true and correct and within my personal

                      4 knowledge. If called as a witness, I could and would competently testify to the matters. I

                      5 am a real estate broker, duly licensed in the State of Florida and associated with BK

                      6 Global Real Estate Services (“Firm”), an entity duly licensed as a real estate brokerage

                      7 firm in Florida, with an office located at 1095 Broken Sound Parkway, N.W., Suite 100,

                      8 Boca Raton, FL 33487; telephone 855-658-1254.

                      9            2.        I am the Firm’s broker-in-charge and am authorized by the Firm to and

                10 make this declaration in support of the “Chapter 7 Trustee’s Motion for Order: (1)

                11 Authorizing the Short Sale of Real Property of the Estate Free and Clear of Liens

                12 Pursuant to Bankruptcy Code §§ 363(b) and 363(f); (2) Approving Payment of Real

                13 Estate Commission and Other Costs; and (3) Granting Related Relief Including Approval

                14 of Bankruptcy Code § 506(c) Surcharge” (“Sale Motion”) filed by Lynda T. Bui, the

                15 Chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of Russel Dennis Hiles

                16 (“Debtor”). All capitalized terms not otherwise defined herein shall have the meaning set

                17 forth in the Sale Motion.

                18                 3.        I have read the Sale Motion and am familiar with the real property located at

                19 155 Metate Place, Palm Desert, CA 92260 (“Property”).

                20                 4.        As background, I would like to explain to the Court my understanding of the

                21 basic procedures that we go through to obtain the lender’s short sale approval for any

                22 real property. As a caveat, all lenders have their own procedures in addition to the basic

                23 requirements. With respect to the basic requirement true for all short sales, we start with

                24 obtaining the listing from the bankruptcy trustee.                 After a physical inspection of the

                25 property, we take pictures and put the property on the market. To the extent that there

                26 are any showings requested, we accommodate that as well. We coordinate with the

                27 debtor or the occupant of the property. When we receive any offer, we send out a

                28 request for highest and best offer along with all the bankruptcy terms before submitting
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               25
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59        Desc
                                                       Main Document    Page 30 of 125



                      1 the highest and best to the bankruptcy trustee for review and execution. Once we have

                      2 an accepted offer, we present that offer with a package of all required documents (which

                      3 are lender specific).               The package is often voluminous and lenders can change

                      4 requirements midstream and we would need to submit completed documents on their

                      5 forms. Routinely, if there is anything missing or not properly completed, the lender will

                      6 not review the file or consider the short sale. Assuming all documents are completed and

                      7 are properly submitted, the lender usually obtains an independent appraisal of the

                      8 property. Depending on the lender, at this stage, the file is assigned a negotiator.

                      9            5.        The package for a short sale for any lender always includes a proposed

                10 preliminary HUD-1 which details what funds will come in for the sale and the costs to be

                11 paid as well as the payoff to the lender and the payment to the Estate. The HUD-1 is the

                12 basis for which every real estate sale transaction in the United States is founded on.

                13 There is not a transaction in any 50 states that is completed without a HUD-1. The buyer,

                14 seller and lender review and approve the HUD-1 before funds are dispersed through

                15 escrow in the state of California. The HUD-1 is signed by all parties in agreement to the

                16 payoff of each line item in the sale. The lienholder acknowledges that their final approval

                17 of closing a property would be the approval of said HUD-1. If for any reason the lender

                18 does not approve a line item, it would not sign the HUD-1, and escrow could not disburse
                19 funds or close the sale.

                20                 6.        Once the package is complete, the negotiator then reviews the entire

                21 package, including the type and qualification of the proposed buyer and the proposed

                22 HUD-1 and all the itemized proposed payments. If the negotiator does not approve a

                23 certain cost or payment, he or she will require that the items be deleted or otherwise

                24 modified. Using the proposed HUD-1, the negotiator will cause the written short sale

                25 approval letter to be generated and sent to the bankruptcy trustee and/or the borrower(s).

                26 The short approval letter usually only provides for 30 days to close escrow. An extension

                27 is often difficult to obtain.                    In addition, not closing escrow within the 30 days can

                28 substantially delay closing because some lenders re-start the process, others require
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                26
Riverside, CA 92507       23064-000 Short Sale Motion (Palm Desert Property)
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 31 of 125
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 32 of 125




                               Exhibit 1

                Schedules A/B, C and D
               Case
               Case6:16-bk-16877-WJ
                    6:16-bk-16877-WJ Doc
                                     Doc510   Filed08/15/16
                                          22 Filed  12/09/19 Entered
                                                              Entered08/15/16
                                                                      12/09/1918:39:54
                                                                               15:16:59 Desc
                                                                                        Desc
                                     Main Document
                                      Main Document    Page 33 of 125
                                                        Page 6 of 55
 Fill in this information to identify your case and this filing:

 Debtor 1                    Russel Dennis Hiles, III
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number            6:16-bk-16877-WJ                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        66876 Gist Road
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Bend                              OR        97703-0000                        Land                                       entire property?           portion you own?
                                                                                                                                        $12,000,000.
        City                              State              ZIP Code                 Investment property                                        00             $12,000,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other     40 acre ranch                    (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only                              Fee simple
        Deschutes                                                                     Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                                       Exhibit 1                                                                    Best Case Bankruptcy
               Case
               Case6:16-bk-16877-WJ
                    6:16-bk-16877-WJ Doc
                                     Doc510   Filed08/15/16
                                          22 Filed  12/09/19 Entered
                                                              Entered08/15/16
                                                                      12/09/1918:39:54
                                                                               15:16:59 Desc
                                                                                        Desc
                                     Main Document
                                      Main Document    Page 34 of 125
                                                        Page 7 of 55
 Debtor 1         Russel Dennis Hiles, III                                                                                      Case number (if known)          6:16-bk-16877-WJ

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        155 Metate Place
        Street address, if available, or other description
                                                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
                                                                                                                                      the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
                                                                                
                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Palm Desert                       CA        92260-0000                       Land                                            entire property?              portion you own?
                                                                                                                                            $2,750,000.0
        City                              State              ZIP Code                Investment property                                              0                 $2,750,000.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.

                                                                                     Debtor 1 only                                   Fee simple
        Riverside                                                                    Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another
                                                                                                                                          (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                          $14,750,000.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Ford                                                                                                           Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Fusion                                           Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2013                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                                           Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another

                                                                         Check if this is community property                                  $20,000.00                    $20,000.00
                                                                           (see instructions)



  3.2     Make:         Mercedes Benz                                                                                                  Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        400SL                                            Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2015                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                                           Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Leased vehicle
                                                                         Check if this is community property                                    Unknown                       Unknown
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                                     Exhibit 1                                                                             Best Case Bankruptcy
           Case
           Case6:16-bk-16877-WJ
                6:16-bk-16877-WJ Doc
                                 Doc510   Filed08/15/16
                                      22 Filed  12/09/19 Entered
                                                          Entered08/15/16
                                                                  12/09/1918:39:54
                                                                           15:16:59 Desc
                                                                                    Desc
                                 Main Document
                                  Main Document    Page 35 of 125
                                                    Page 8 of 55
 Debtor 1        Russel Dennis Hiles, III                                                                           Case number (if known)       6:16-bk-16877-WJ

  3.3    Make:       Jeep                                                                                                     Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Wrangler                                   Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2001                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                    $5,000.00                  $5,000.00
                                                                     (see instructions)



  3.4    Make:       Golf Cart                                                                                                Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                 Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:                                                  Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                                   Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $10,000.00                 $10,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $35,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    OR Ranch: Furniture, antiques, paintings and collectibles.                                                                  $550,000.00


                                    CA Home: Furniture and bedroom furnishings; audio-visual
                                    system                                                                                                                        $30,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Smart home system and security system- Oregon Ranch.                                                                        $150,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                               Exhibit 1                                                                       Best Case Bankruptcy
             Case
             Case6:16-bk-16877-WJ
                  6:16-bk-16877-WJ Doc
                                   Doc510   Filed08/15/16
                                        22 Filed  12/09/19 Entered
                                                            Entered08/15/16
                                                                    12/09/1918:39:54
                                                                             15:16:59 Desc
                                                                                      Desc
                                   Main Document
                                    Main Document    Page 36 of 125
                                                      Page 9 of 55
 Debtor 1          Russel Dennis Hiles, III                                                                                 Case number (if known)   6:16-bk-16877-WJ


                                            CA Home: Books                                                                                                        $30,000.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.       Describe.....

                                            Camera equipment                                                                                                      $10,000.00


                                            Firearms                                                                                                                $5,000.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            OR Ranch: Clothing                                                                                                      $5,000.00


                                            CA Home: Clothing                                                                                                       $5,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Watches and jewelry.                                                                                                  $30,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                       $815,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................

Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                                              Exhibit 1                                                        Best Case Bankruptcy
           Case
           Case6:16-bk-16877-WJ
                6:16-bk-16877-WJ Doc
                                 Doc510   Filed08/15/16
                                      22 Filed  12/09/19 Entered
                                                          Entered08/15/16
                                                                  12/09/1918:39:54
                                                                           15:16:59 Desc
                                                                                    Desc
                                 Main Document
                                  Main Document    Page 37 of 125
                                                    Page 10 of 55
 Debtor 1       Russel Dennis Hiles, III                                                              Case number (if known)   6:16-bk-16877-WJ
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                      17.1.    Checking                     Chase                                                                    $0.56


                                                                            Debtor's wife's Bank of America account #
                                      17.2.    Checking                     6651.                                                              $8,507.82


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                   % of ownership:

                                         Hiles & Associates, LLP
                                         d/b/a Hiles Borgeson, LLP

                                         (Not operating)                                                    100          %                     Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                      Type of account:                      Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
    Yes. .....................                               Institution name or individual:


                                      Security Deposit: Electric Southern California Edison                                                    $3,400.00


                                      Electric                              Prepayment to SoCal Edison                                         $3,500.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............          Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
    Yes.............    Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):



Official Form 106A/B                                                 Schedule A/B: Property                                                          page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                         Exhibit 1                                                        Best Case Bankruptcy
           Case
           Case6:16-bk-16877-WJ
                6:16-bk-16877-WJ Doc
                                 Doc510   Filed08/15/16
                                      22 Filed  12/09/19 Entered
                                                          Entered08/15/16
                                                                  12/09/1918:39:54
                                                                           15:16:59 Desc
                                                                                    Desc
                                 Main Document
                                  Main Document    Page 38 of 125
                                                    Page 11 of 55
 Debtor 1       Russel Dennis Hiles, III                                                               Case number (if known)   6:16-bk-16877-WJ


                                529 Accounts for:
                                Debtor's stepduagheter ($11K)
                                Debtor's grandaughter ($34K)
                                Debtor's grandson ($15K)
                                *Not property of the estate pursuant to 11 U.S.C. Section 541(b).                                                    $0.00


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

                                              Copyright/license rights in Debtor's book entitled "We are One. A
                                              photographic celebration of diversity in America".                                                     $0.00


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

                                              Debtor is a licensed attorney with the California State Bar.                                           $0.00


 Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                         Surrender or refund
                                                                                                                                   value:

                                         Homeowners' and property insurance
                                         for Oregon and Palm Desert properties.
                                         No cash value.
                                         Burial insurance policy. No cash value.
                                         Vehicle insurance. No cash value.                    Debtor and wife.                                       $0.00



Official Form 106A/B                                                 Schedule A/B: Property                                                          page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                        Exhibit 1                                                         Best Case Bankruptcy
            Case
            Case6:16-bk-16877-WJ
                 6:16-bk-16877-WJ Doc
                                  Doc510   Filed08/15/16
                                       22 Filed  12/09/19 Entered
                                                           Entered08/15/16
                                                                   12/09/1918:39:54
                                                                            15:16:59 Desc
                                                                                     Desc
                                  Main Document
                                   Main Document    Page 39 of 125
                                                     Page 12 of 55
 Debtor 1        Russel Dennis Hiles, III                                                                                        Case number (if known)        6:16-bk-16877-WJ
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.      Describe each claim.........

                                                          Claims for indemnity and contribution against Christopher
                                                          Borgeson.                                                                                                          Unknown


                                                          Claims against Farmers Insurance Exchange, Norton Rose
                                                          Fulbright, LLP, Peter Mason, Stoel Rives, LLP, Amy Edwards
                                                          for breaches of contract re arbitration confidentiality, public
                                                          disclosure of private facts, tortious intereference with
                                                          contract, slander, and slander of title.                                                                           Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $15,408.38


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........
                                             Big Horn golf club membership
                                             (Not a readily saleable asset. Sale requires curing delinquency under
                                             memebership and other contractual contingencies)                                                                            $225,000.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                              $225,000.00

Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                                   Exhibit 1                                                                            Best Case Bankruptcy
             Case
             Case6:16-bk-16877-WJ
                  6:16-bk-16877-WJ Doc
                                   Doc510   Filed08/15/16
                                        22 Filed  12/09/19 Entered
                                                            Entered08/15/16
                                                                    12/09/1918:39:54
                                                                             15:16:59 Desc
                                                                                      Desc
                                   Main Document
                                    Main Document    Page 40 of 125
                                                      Page 13 of 55
 Debtor 1         Russel Dennis Hiles, III                                                                                              Case number (if known)   6:16-bk-16877-WJ


 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................           $14,750,000.00
 56. Part 2: Total vehicles, line 5                                                                          $35,000.00
 57. Part 3: Total personal and household items, line 15                                                    $815,000.00
 58. Part 4: Total financial assets, line 36                                                                 $15,408.38
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +         $225,000.00

 62. Total personal property. Add lines 56 through 61...                                                 $1,090,408.38                Copy personal property total        $1,090,408.38

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $15,840,408.38




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                                       Exhibit 1                                                                          Best Case Bankruptcy
              Case
              Case6:16-bk-16877-WJ
                   6:16-bk-16877-WJ Doc
                                    Doc510   Filed08/15/16
                                         22 Filed  12/09/19 Entered
                                                             Entered08/15/16
                                                                     12/09/1918:39:54
                                                                              15:16:59 Desc
                                                                                       Desc
                                    Main Document
                                     Main Document    Page 41 of 125
                                                       Page 14 of 55
 Fill in this information to identify your case:

 Debtor 1                 Russel Dennis Hiles, III
                          First Name                        Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           6:16-bk-16877-WJ
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      155 Metate Place Palm Desert, CA                                                                                           C.C.P. § 704.730
      92260 Riverside County
                                                                     $2,750,000.00                             $175,000.00
      Line from Schedule A/B: 1.2                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      2013 Ford Fusion                                                                                                           C.C.P. § 704.010
      Line from Schedule A/B: 3.1
                                                                       $20,000.00                                 $3,050.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      CA Home: Furniture and bedroom                                                                                             C.C.P. § 704.020
      furnishings; audio-visual system
                                                                       $30,000.00                               $30,000.00
      Line from Schedule A/B: 6.2                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      Camera equipment                                                                                                           C.C.P. § 704.060
      Line from Schedule A/B: 9.1
                                                                       $10,000.00                                 $8,000.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Watches and jewelry.                                                                                                       C.C.P. § 704.040
      Line from Schedule A/B: 12.1
                                                                       $30,000.00                                 $8,000.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                            Exhibit 1                                                                 Best Case Bankruptcy
            Case
            Case6:16-bk-16877-WJ
                 6:16-bk-16877-WJ Doc
                                  Doc510   Filed08/15/16
                                       22 Filed  12/09/19 Entered
                                                           Entered08/15/16
                                                                   12/09/1918:39:54
                                                                            15:16:59 Desc
                                                                                     Desc
                                  Main Document
                                   Main Document    Page 42 of 125
                                                     Page 15 of 55
 Debtor 1    Russel Dennis Hiles, III                                                                    Case number (if known)     6:16-bk-16877-WJ
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: Debtor's wife's Bank of                                                                                            C.C.P. § 704.080
     America account # 6651.
                                                                      $8,507.82                                 $3,200.00
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                           Exhibit 1                                                                   Best Case Bankruptcy
              Case
              Case6:16-bk-16877-WJ
                   6:16-bk-16877-WJ Doc
                                    Doc510   Filed08/15/16
                                         22 Filed  12/09/19 Entered
                                                             Entered08/15/16
                                                                     12/09/1918:39:54
                                                                              15:16:59 Desc
                                                                                       Desc
                                    Main Document
                                     Main Document    Page 43 of 125
                                                       Page 16 of 55
 Fill in this information to identify your case:

 Debtor 1                   Russel Dennis Hiles, III
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number           6:16-bk-16877-WJ
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Bank Of America                          Describe the property that secures the claim:             $1,395,102.00            $2,750,000.00                    $0.00
         Creditor's Name
                                                  155 Metate Place Palm Desert, CA
                                                  92260 Riverside County
         Nc4-105-03-14
                                                  As of the date you file, the claim is: Check all that
         Po Box 26012                             apply.
         Greensboro, NC 27410                      Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

                                 Opened
                                 03/13 Last
                                 Active
 Date debt was incurred          5/03/16                   Last 4 digits of account number        2540


 2.2     Bank Of America                          Describe the property that secures the claim:               $783,134.00           $12,000,000.00                    $0.00
         Creditor's Name
                                                  66876 Gist Road Bend, OR 97703
                                                  Deschutes County
         Nc4-105-03-14
                                                  As of the date you file, the claim is: Check all that
         Po Box 26012                             apply.
         Greensboro, NC 27410                      Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                           Exhibit 1                                                                      Best Case Bankruptcy
            Case
            Case6:16-bk-16877-WJ
                 6:16-bk-16877-WJ Doc
                                  Doc510   Filed08/15/16
                                       22 Filed  12/09/19 Entered
                                                           Entered08/15/16
                                                                   12/09/1918:39:54
                                                                            15:16:59 Desc
                                                                                     Desc
                                  Main Document
                                   Main Document    Page 44 of 125
                                                     Page 17 of 55
 Debtor 1 Russel Dennis Hiles, III                                                                         Case number (if know)    6:16-bk-16877-WJ
              First Name                  Middle Name                     Last Name


  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                Opened
                                09/08 Last
                                Active
 Date debt was incurred         3/30/16                     Last 4 digits of account number        0817


 2.3    De Castro West, et al.                     Describe the property that secures the claim:                 $60,000.00         $2,750,000.00             $0.00
        Creditor's Name
                                                   155 Metate Place Palm Desert, CA
        Attn: Michael Cohen                        92260 Riverside County
        10960 Wilshire Blvd.,
        14th Fl.                                   As of the date you file, the claim is: Check all that
                                                   apply.
        Los Angeles, CA                             Contingent
        90024-3881
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         5/20/2016                   Last 4 digits of account number


        Deschutes County
 2.4                                                                                                               $5,000.00       $12,000,000.00             $0.00
        Treasurer                                  Describe the property that secures the claim:
        Creditor's Name
                                                   66876 Gist Road Bend, OR 97703
                                                   Deschutes County
                                                   As of the date you file, the claim is: Check all that
        1300 NW Wall St., #204                     apply.
        Bend, OR 97701                              Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2014 - 2015                 Last 4 digits of account number        7186

 2.5    Ford Motor Credit                          Describe the property that secures the claim:                 $16,911.00           $20,000.00              $0.00
        Creditor's Name
                                                   2013 Ford Fusion

        Po Box 62180
                                                   As of the date you file, the claim is: Check all that
        Colorado Springs, CO                       apply.
        80962                                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                            Exhibit 1                                                               Best Case Bankruptcy
            Case
            Case6:16-bk-16877-WJ
                 6:16-bk-16877-WJ Doc
                                  Doc510   Filed08/15/16
                                       22 Filed  12/09/19 Entered
                                                           Entered08/15/16
                                                                   12/09/1918:39:54
                                                                            15:16:59 Desc
                                                                                     Desc
                                  Main Document
                                   Main Document    Page 45 of 125
                                                     Page 18 of 55
 Debtor 1 Russel Dennis Hiles, III                                                                         Case number (if know)   6:16-bk-16877-WJ
              First Name                  Middle Name                     Last Name


  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                Opened
                                11/13 Last
                                Active
 Date debt was incurred         6/24/16                     Last 4 digits of account number        3833


 2.6    Franchise Tax Board                        Describe the property that secures the claim:              $1,369,572.62        $2,750,000.00         $74,674.62
        Creditor's Name
                                                   155 Metate Place Palm Desert, CA
        Attn-Bankruptcy                            92260 Riverside County
        PO Box 2952                                As of the date you file, the claim is: Check all that
        Sacramento, CA                             apply.
        95812-2952                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         2014, 2011                  Last 4 digits of account number        4427

 2.7    Mb Fin Svcs                                Describe the property that secures the claim:                 $27,451.00           Unknown             Unknown
        Creditor's Name
                                                   2015 Mercedes Benz 400SL
                                                   Leased vehicle
        36455 Corporate Dr
                                                   As of the date you file, the claim is: Check all that
        Farmington Hills, MI                       apply.
        48331                                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                Opened
                                3/27/15
                                Last Active
 Date debt was incurred         6/20/16                     Last 4 digits of account number        8001



   Add the dollar value of your entries in Column A on this page. Write that number here:                             $3,657,170.62
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                            $3,657,170.62

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                            Exhibit 1                                                                 Best Case Bankruptcy
           Case
           Case6:16-bk-16877-WJ
                6:16-bk-16877-WJ Doc
                                 Doc510   Filed08/15/16
                                      22 Filed  12/09/19 Entered
                                                          Entered08/15/16
                                                                  12/09/1918:39:54
                                                                           15:16:59 Desc
                                                                                    Desc
                                 Main Document
                                  Main Document    Page 46 of 125
                                                    Page 19 of 55
 Debtor 1 Russel Dennis Hiles, III                                                        Case number (if know)          6:16-bk-16877-WJ
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.4
        Deschutes County Assessor
        PO Box 6005                                                                Last 4 digits of account number
        Bend, OR 97708

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Franchise Tax Board
        PO Box 942867                                                              Last 4 digits of account number   4427
        Sacramento, CA 94267

        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.6
        Franchise Tax Board
        Vehicle Registration Collections                                           Last 4 digits of account number   2015
        PO Box 419001
        Rancho Cordova, CA 95741-9091




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com
                                                                       Exhibit 1                                                               Best Case Bankruptcy
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 47 of 125




                               Exhibit 2

                            Title Report
Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                           Desc
                                         Main Document    Page 48 of 125
CLTA Preliminary Report Form                                                             Order Number: O-SA-5622938
(Rev. 11/06)                                                                              Page Number: 1

                                                                                                                              Updated




                                    First American Title Company
                                                        4 First American Way
                                                        Santa Ana, CA 92707
                                          California Department of Insurance License No. 151

Antonia Delgado
A & A Escrow Services, Inc
415 North Crescent Drive, Suite 320
Beverly Hills, CA 90210
Phone: (310)550-6055
Fax:
Customer Reference:                                       104577-AA
Order Number:                                             O-SA-5622938 (dt)

 Title Officer:                                           Debbie Tognetti
 Phone:                                                   (714)250-8579
 Fax No.:                                                 (714)481-2956
 E-Mail:                                                  FAHQ-RA-octitle3@firstam.com
Buyer:                                                    Yokang Zhou and Guillermo Fernandez Castaneda
Owner:                                                     Russell D. Hiles
Property:                                                 155 Metate Place
                                                          Palm Desert, CA 92260

     Sales Price $1,450,000.00

                                                    PRELIMINARY REPORT

In response to the above referenced application for a policy of title insurance, this company hereby reports that it is prepared to
issue, or cause to be issued, as of the date hereof, a Policy or Policies of Title Insurance describing the land and the estate or
interest therein hereinafter set forth, insuring against loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or policies are set forth in
Exhibit A attached. The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less than that set
forth in the arbitration clause, all arbitrable matters shall be arbitrated at the option of either the Company or the Insured as the
exclusive remedy of the parties . Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner's Policies of Title
Insurance which establish a Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in
Exhibit A. Copies of the policy forms should be read. They are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and exclusions set forth in Exhibit A of
this report carefully. The exceptions and exclusions are meant to provide you with notice of matters which are not
covered under the terms of the title insurance policy and should be carefully considered.

It is important to note that this preliminary report is not a written representation as to the condition of title and
may not list all liens, defects, and encumbrances affecting title to the land.

This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the issuance of a policy of
title insurance and no liability is assumed hereby. If it is desired that liability be assumed prior to the issuance of a policy of title
insurance, a Binder or Commitment should be requested.


                                                       Exhibit 2
                                                         First American Title
                                                               Page 1 of 15
 Case 6:16-bk-16877-WJ                Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                    Desc
                                      Main Document    Page 49 of 125
                                                                             Order Number: O-SA-5622938
                                                                              Page Number: 2




     Dated as of November 18, 2019 at 7:30 A.M.

     The form of Policy of title insurance contemplated by this report is:

     ALTA/CLTA Homeowner's (EAGLE) Policy of Title Insurance (2013) and ALTA Ext Loan Policy 1056.06
     (06-17-06) if the land described is an improved residential lot or condominium unit on which there is
     located a one-to-four family residence; or ALTA Standard Owner's Policy 2006 (WRE 06-17-06) and the
     ALTA Loan Policy 2006 (06-17-06) if the land described is an unimproved residential lot or condominium
     unit

     A specific request should be made if another form or additional coverage is desired.

     Title to said estate or interest at the date hereof is vested in:




         RUSSEL D. HILES, AN UNMARRIED MAN, SUBJECT TO EXCEPTION NO. 13 AND 16, subject to
         proceedings pending in the Bankruptcy Court of the CENTRAL District of the U. S. District Court,
         CALIFORNIA entitled in re: RUSSEL DENNIS HILES, III, debtor, Case No. 6:16-BK-16877-WJ, wherein
         a petition for relief was filed on August 01, 2016.

     The estate or interest in the land hereinafter described or referred to covered by this Report is:

         FEE

     The Land referred to herein is described as follows:

     (See attached Legal Description)

     At the date hereof exceptions to coverage in addition to the printed Exceptions and Exclusions in said
     policy form would be as follows:


1.       General and special taxes and assessments for the fiscal year 2019-2020.
         First Installment:                  $15,261.49 , OPEN
         Penalty:                            $0.00
         Second Installment:                 $15,261.49 , OPEN
         Penalty:                            $0.00
         Tax Rate Area:                      018-197
         A. P. No.:                          7713000156
         

2.       The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5 commencing with Section 75
         of the California Revenue and Taxation Code.




                                                  Exhibit 2
                                                   First American Title
                                                        Page 2 of 15
  Case 6:16-bk-16877-WJ           Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                       Desc
                                  Main Document    Page 50 of 125
                                                                         Order Number: O-SA-5622938
                                                                          Page Number: 3


 3.   Any easements or servitudes appearing in the public records.
      Affects:      Common Area.



 4.   The terms and provisions contained in the document entitled "ENCROACHMENT PERMIT"
      recorded June 07, 1990 as INSTRUMENT NO. 90-209269 of Official Records.

 5.   Covenants, conditions, restrictions, easements, assessments, liens, charges, terms and provisions in
      the document recorded October 02, 1990 as INSTRUMENT NO. 90-364698 of Official Records, which
      provide that a violation thereof shall not defeat or render invalid the lien of any first mortgage or
      deed of trust made in good faith and for value, but deleting any covenant, condition, or restriction
      indicating a preference, limitation or discrimination based on race, color, religion, sex, sexual
      orientation, familial status, disability, handicap, national origin, genetic information, gender, gender
      identity, gender expression, source of income (as defined in California Government Code § 12955(p))
      or ancestry, to the extent such covenants, conditions or restrictions violation 42 U.S.C. § 3604(c) or
      California Government Code § 12955. Lawful restrictions under state and federal law on the age of
      occupants in senior housing or housing for older persons shall not be construed as restrictions based
      on familial status.

      Document(s) declaring modifications thereof recorded October 01, 1991 as INSTRUMENT NO. 91-
      340403 of Official Records.

      A declaration of annexation recorded August 03, 1993 as INSTRUMENT NO. 93-301648 of Official
      Records, but deleting any covenant, condition, or restriction indicating a preference, limitation or
      discrimination based on race, color, religion, sex, sexual orientation, familial status, disability,
      handicap, national origin, genetic information, gender, gender identity, gender expression, source of
      income (as defined in California Government Code § 12955(p)) or ancestry, to the extent such
      covenants, conditions or restrictions violation 42 U.S.C. § 3604(c) or California Government Code §
      12955. Lawful restrictions under state and federal law on the age of occupants in senior housing or
      housing for older persons shall not be construed as restrictions based on familial status.

 6.   The Terms, Provisions and Easement(s) contained in the document entitled "DECLARATION OF
      RECIPROCAL EASEMENTS AND AGREEMENT" recorded February 22, 1991 as INSTRUMENT NO. 91-
      59893 of Official Records.

 7.   An easement for EITHER OR BOTH POLE LINES, CONDUITS OR UNDERGROUND FACILITIES and
      incidental purposes in the document recorded November 05, 1992 as INSTRUMENT NO. 92-
      423599 of Official Records.

 8.   Any and all offers of dedications, conditions, restrictions, easements, notes and/or provisions shown
      or disclosed by the filed or recorded map referred to in the legal description including but not limited
      to: PUBLIC UTILITY EASEMENT and incidental purposes affecting said land.

 9.   An easement for EITHER OR BOTH POLE LINES, CONDUITS OR UNDERGROUND FACILITIES and
      incidental purposes in the document recorded October 06, 1994 as INSTRUMENT NO. 94-388025 of
      Official Records.

10.   An easement for EITHER OR BOTH POLE LINES, CONDUITS OR UNDERGROUND FACILITIES and
      incidental purposes in the document recorded October 06, 1994 as INSTRUMENT NO. 94-388025 of
      Official Records.

      A PORTION OF SAID EASEMENT WAS QUITCLAIMED BY DOCUMENT RECORDED JULY 5, 1996 AS

                                             Exhibit 2
      INSTRUMENT NO. 250964 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

                                              First American Title
                                                   Page 3 of 15
  Case 6:16-bk-16877-WJ             Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                      Desc
                                    Main Document    Page 51 of 125
                                                                          Order Number: O-SA-5622938
                                                                           Page Number: 4


11.      A deed of trust to secure an original indebtedness of $1,500,000.00 recorded April 03, 2013 as
         INSTRUMENT NO. 13-157641 OF OFFICIAL RECORDS.
         Dated:                             March 29, 2013
         Trustor:                           RUSSEL D HILES, AN UNMARRIED MAN
         Trustee:                           RECONTRUST COMPANY, N.A.
         Beneficiary:                       MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
         LENDER:                            BANK OF AMERICA, N.A.

         According to the public records, the beneficial interest under the deed of trust has been assigned
         to WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF STANWICH MORTGAGE LOAN
         TRUST A by various assignments, the last of which was recorded March 30, 2017 as INSTRUMENT
         NO. 17-128214 of Official Records.


         A document recorded OCTOBER 03, 2019 as INSTRUMENT NO. 19-396444 of Official Records
         provides that CLEAR RECON CORP was substituted as trustee under the deed of trust.

         A notice of default recorded OCTOBER 03, 2019 as INSTRUMENT NO. 19-396445 of Official Records.

12.      The effect of a deed dated May 05, 2015, executed by RUSSEL D. HILES, as Grantor, to MELANIE
         NELL ROE, as Grantee, recorded May 18, 2016, as INSTRUMENT NO. 16-203200 of Official Records.

         The requirement that this office be furnished with the evidence that the deed was an absolute
         conveyance for value, and that there are no other agreements, oral or written, regarding the
         ownership of the land described herein.

         NOTE: Unable to verify if the above referenced "uninsured" deed is a valid transfer.

13.      A deed of trust to secure an original indebtedness of $NONE SHOWN recorded May 20, 2016 as
         INSTRUMENT NO. 16-207845 OF OFFICIAL RECORDS.
         Dated:                             May 05, 2016
         Trustor:                           MELANIE NELL ROE
         Trustee:                           FIDELITY TITLE COMPANY
         Beneficiary:                       DECASTYRO, WEST, CHODOROW, MENDLER, GLICKFELD &
                                            NAS, INC., A CALIFORNIA CORPORATION



14.      A LIEN IN FAVOR OF THE STATE OF CALIFORNIA, EVIDENCED BY A CERTIFICATE ISSUED BY THE
         FRANCHISE TAX BOARD , RECORDED July 11, 2016 AS INSTRUMENT NO. 16-287140 OF OFFICIAL
         RECORDS.

      DEBTOR:                          RUSSEL D HILES
      CERTIFICATE NO.:                 16180761873
      AMOUNT:                          $1,369,572.62 , AND ANY OTHER AMOUNTS DUE THEREUNDER.


15.      The effect of a deed dated July 15, 2016, executed by MELANIE NELL ROE, as Grantor, to RUSSELL
         D. HILES, as Grantee, recorded August 04, 2016, as INSTRUMENT NO. 16-331744 of Official
         Records.

         The requirement that this office be furnished with the evidence that the deed was an absolute
         conveyance for value, and that there are no other agreements, oral or written, regarding the
         ownership of the land described herein.
                                               Exhibit
                                               Exhibit 22
                                                First American Title
                                                     Page 4 of 15
  Case 6:16-bk-16877-WJ            Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                       Desc
                                   Main Document    Page 52 of 125
                                                                         Order Number: O-SA-5622938
                                                                          Page Number: 5



      NOTE: Unable to verify if the above referenced "uninsured" deed is a valid transfer.

16.   Proceedings pending in the Bankruptcy Court of the CENTRAL District of the U.S. District Court,
      CALIFORNIA, entitled in re: RUSSEL DENNIS HILES, III, debtor, Case No. 6:16-BK-16877-WJ,
      wherein a petition for relief was filed under Chapter 1 on August 01, 2016.

17.   A certified copy of a judgment or an abstract thereof, recorded April 16, 2019 as INSTRUMENT NO.
      19-128518 of Official Records.
      Court:            SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                        LOS ANGELES
      Case No.:         BS168106
      Debtor:           RUSSEL D. HILES AND HILES & ASSOCIATES LLP,
                        D/B/A HILES BORGESON
      Creditor:         FARMERS INSURANCE EXCHANGE
      Amount:           $5,922,655.54, and any other amounts due
                        thereunder

18.   Any right, title or interest of the spouse (if any) of MELANIE NELL ROE.

19.   Any easements and/or servitudes affecting easement parcel(s) 2 AND 3 herein described.

      Prior to the issuance of any policy of title insurance, the Company will require:

20.   A deed from the spouse (if any) of MELANIE NELL ROE be recorded in the public records, or the
      joinder of the spouse named herein on any conveyance, encumbrance or lease to be executed by
      said married person.
      The deed should contain the following statement:
      "It is the express intent of the grantor, being the spouse of the grantee, to convey all right, title and
      interest of the grantor, community or otherwise, in and to the herein described property to the
      grantee as his/her sole and separate property."




                                              Exhibit 2
                                               First American Title
                                                    Page 5 of 15
 Case 6:16-bk-16877-WJ              Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                     Desc
                                    Main Document    Page 53 of 125
                                                                          Order Number: O-SA-5622938
                                                                           Page Number: 6


                                           INFORMATIONAL NOTES

 Note: The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less
 than the certain dollar amount set forth in any applicable arbitration clause, all arbitrable matters shall be
 arbitrated at the option of either the Company or the Insured as the exclusive remedy of the parties. If
 you desire to review the terms of the policy, including any arbitration clause that may be included,
 contact the office that issued this Commitment or Report to obtain a sample of the policy jacket for the
 policy that is to be issued in connection with your transaction.



1.       This report is preparatory to the issuance of an ALTA Loan Policy. We have no knowledge of any fact
         which would preclude the issuance of the policy with CLTA endorsement forms 100 and 116 and if
         applicable, 115 and 116.2 attached.

         When issued, the CLTA endorsement form 116 or 116.2, if applicable will reference a(n) SINGLE
         FAMILY RESIDENCE LYING WITHIN A PLANNED UNIT DEVELOPMENT known as 155 METATE
         PLACE, PALM DESERT, CA.

2.       According to the public records, there has been no conveyance of the land within a period of twenty-
         four months prior to the date of this report, except as follows:

         None

         NOTE to proposed insured lender only: No Private transfer fee covenant, as defined in Federal
         Housing Finance Agency Final Rule 12 CFR Part 1228, that was created and first appears in the Public
         Records on or after February 8, 2011, encumbers the Title except as follows: None

     The map attached, if any, may or may not be a survey of the land depicted hereon. First American
     expressly disclaims any liability for loss or damage which may result from reliance on this map except to
     the extent coverage for such loss or damage is expressly provided by the terms and provisions of the title
     insurance policy, if any, to which this map is attached.




                                               Exhibit 2
                                                First American Title
                                                     Page 6 of 15
Case 6:16-bk-16877-WJ           Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                       Desc
                                Main Document    Page 54 of 125
                                                                      Order Number: O-SA-5622938
                                                                       Page Number: 7


                                          LEGAL DESCRIPTION

Real property in the City of Palm Desert, County of Riverside, State of California, described as follows:

PARCEL 1:

LOT 10 OF TRACT NO. 27709, IN THE CITY OF PALM DESERT, COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN BY MAP ON FILE IN BOOK 245 PAGE(S) 67 THROUGH 71, INCLUSIVE, OF
MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;

EXCEPTING THEREFROM ALL OIL, GAS AND MINERAL DEPOSITS TOGETHER WITH THE RIGHT TO
PROSPECT FOR, MINE AND REMOVE THE SAME AS RESERVED BY THE UNITED STATES OF AMERICA IN
THE PATENT RECORDED APRIL 25, 1961 AS INSTRUMENT NO. 35226; OCTOBER 18, 1960 AS
INSTRUMENT NO. 89920 AND SEPTEMBER 13, 1961 AS INSTRUMENT NO. 78638 ALL OF OFFICIAL
RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

PARCEL 2:

ALL USE RIGHTS AND EASEMENTS SPECIFIED AS EXISTING IN OR GRANTED TO AN OWNER IN THAT
CERTAIN DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR BIGHORN, RECORDED
OCTOBER 2, 1990 AS INSTRUMENT NO. 364698 AND MODIFIED OCTOBER 1, 1991 AS INSTRUMENT
NO. 340403 AND BY DECLARATION OF ANNEXATION RECORDED AUGUST 3, 1993 AS INSTRUMENT NO.
301648 ALL OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA, (THE DECLARATION).

PARCEL 3:

NON-EXCLUSIVE EASEMENTS OVER, UNDER AND ACROSS THE PALM VALLEY STORMWATER CHANNEL
PROJECT FOR BRIDGES, WATER, SEWER, TELEPHONE, ACCESS, ROAD AND OTHER UTILITY PURPOSES
SUBJECT TO THE TERMS AND CONDITIONS OF THE DECLARATION AND THE TERMS AND CONDITIONS
CONTAINED IN THAT CERTAIN FINAL ORDER OF CONDEMNATION ACTION, ENTERED IN CASE NO.
498807 (PREVIOUSLY CASE NO. 36116, INDIO SUPERIOR COURT) OF SUPERIOR COURT FOR THE
COUNTY OF SAN DIEGO, A CERTIFIED COPY OF WHICH RECORDED FEBRUARY 23, 1990 AS
INSTRUMENT NO. 67978 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

    APN: 771-300-015-6




                                           Exhibit 2
                                            First American Title
                                                 Page 7 of 15
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59            Desc
                        Main Document    Page 55 of 125
                                                       Order Number: O-SA-5622938
                                                        Page Number: 8




                               Exhibit 2
                                First American Title
                                     Page 8 of 15
Case 6:16-bk-16877-WJ           Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                     Desc
                                Main Document    Page 56 of 125
                                                                     Order Number: O-SA-5622938
                                                                      Page Number: 9


                                                   NOTICE

Section 12413.1 of the California Insurance Code, effective January 1, 1990, requires that any title insurance
company, underwritten title company, or controlled escrow company handling funds in an escrow or sub-
escrow capacity, wait a specified number of days after depositing funds, before recording any documents in
connection with the transaction or disbursing funds. This statute allows for funds deposited by wire transfer
to be disbursed the same day as deposit. In the case of cashier's checks or certified checks, funds may be
disbursed the next day after deposit. In order to avoid unnecessary delays of three to seven days, or more,
please use wire transfer, cashier's checks, or certified checks whenever possible.




                                          Exhibit 2
                                           First American Title
                                                Page 9 of 15
     Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                          Desc
                                              Main Document    Page 57 of 125
                                                                                               Order Number: O-SA-5622938
                                                                                                Page Number: 10

                                                                 EXHIBIT A
                                         LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (BY POLICY TYPE)


                                             CLTA STANDARD COVERAGE POLICY – 1990
                                                    EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs,
attorneys' fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations)
           restricting, regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii) the character, dimensions or
           location of any improvement now or hereafter erected on the land; (iii) a separation in ownership or a change in the
           dimensions or area of the land or any parcel of which the land is or was a part; or (iv) environmental protection, or the effect
           of any violation of these laws, ordinances or governmental regulations, except to the extent that a notice of the enforcement
           thereof or a notice of a defect, lien, or encumbrance resulting from a violation or alleged violation affecting the land has been
           recorded in the public records at Date of Policy.
     (b) Any governmental police power not excluded by (a) above, except to the extent that a notice of the exercise thereof or notice
           of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the
           public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not
     excluding from coverage any taking which has occurred prior to Date of Policy which would be binding on the rights of a purchaser
     for value without knowledge.
3. Defects, liens, encumbrances, adverse claims or other matters:
     (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured
           claimant;
     (b) not known to the Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not
           disclosed in writing to the Company by the insured claimant prior to the date the insured claimant became an insured under
           this policy;
     (c) resulting in no loss or damage to the insured claimant;
     (d)   attaching or created subsequent to Date of Policy; or
     (e)   resulting in loss or damage which would not have been sustained if the insured claimant had paid value for the insured
           mortgage or for the estate or interest insured by this policy.
4.   Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability
     or failure of any subsequent owner of the indebtedness, to comply with the applicable doing business laws of the state in which the
     land is situated.
5.   Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by
     the insured mortgage and is based upon usury or any consumer credit protection or truth in lending law.
6.   Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction
     creating the interest of the insured lender, by reason of the operation of federal bankruptcy, state insolvency or similar creditors'
     rights laws.
                                            EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by
reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments
     on real property or by the public records.
     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not shown by
     the records of such agency or by the public, records.
2. Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of
     the land or which may be asserted by persons in possession thereof.
3. Easements, liens or encumbrances, or claims thereof, not shown by the public records.
4.   Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would
     disclose, and which are not shown by the public records.
5.   (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights,
     claims or title to water, whether or not the matters excepted under (a), (b) or (c) are shown by the public records.
6.   Any lien or right to a lien for services, labor or material not shown by the public records.




                                   CLTA/ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13)
                                                          EXCLUSIONS

In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning:
     a. building;
     b. zoning;
     c. land use;

                                                            Exhibit 2
                                                             First American Title
                                                                   Page 10 of 15
        Case 6:16-bk-16877-WJ                   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                        Desc
                                                Main Document    Page 58 of 125
                                                                                                Order Number: O-SA-5622938
                                                                                                 Page Number: 11


        d. improvements on the Land;
        e. land division; and
        f. environmental protection.
        This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2.      The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion
        does not limit the coverage described in Covered Risk 14 or 15.
3.      The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4.      Risks:
        a. that are created, allowed, or agreed to by You, whether or not they are recorded in the Public Records;
        b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the Policy Date;
        c. that result in no loss to You; or
        d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e., 25, 26, 27 or 28.
5.      Failure to pay value for Your Title.
6.      Lack of a right:
        a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and
        b. in streets, alleys, or waterways that touch the Land.
        This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.      The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state
        insolvency, or similar creditors' rights laws.
8.      Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
9.      Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.


                                                       LIMITATIONS ON COVERED RISKS

Your insurance for the following Covered Risks is limited on the Owner's Coverage Statement as follows:
For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:

                                                     Your Deductible Amount                              Our Maximum Dollar Limit of Liability

Covered Risk 16:                       1% of Policy Amount Shown in Schedule A or $2,500                                $10,000
                                                       (whichever is less)

Covered Risk 18:                       1% of Policy Amount Shown in Schedule A or $5,000                                $25,000
                                                       (whichever is less)

Covered Risk 19:                       1% of Policy Amount Shown in Schedule A or $5,000                                $25,000
                                                       (whichever is less)

Covered Risk 21:                       1% of Policy Amount Shown in Schedule A or $2,500                                 $5,000
                                                       (whichever is less)



    

                                                      2006 ALTA LOAN POLICY (06-17-06)
                                                          EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.      (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
        or relating to

            (i) the occupancy, use, or enjoyment of the Land;
            (ii) the character, dimensions, or location of any improvement erected on the Land;
            (iii) the subdivision of land; or
            (iv) environmental protection;

       or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
        provided under Covered Risk 5.
       (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2.      Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.      Defects, liens, encumbrances, adverse claims, or other matters
       (a) created, suffered, assumed, or agreed to by the Insured Claimant;
       (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in


                                                              Exhibit
                                                              Exhibit 22
        writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;



                                                               First American Title
                                                                     Page 11 of 15
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                        Desc
                                                 Main Document    Page 59 of 125
                                                                                                Order Number: O-SA-5622938
                                                                                                 Page Number: 12


       (c) resulting in no loss or damage to the Insured Claimant;
       (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11,
        13, or 14); or
       (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4.      Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business
        laws of the state where the Land is situated.
5.      Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the
        Insured Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law.
6.      Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction creating the
        lien of the Insured Mortgage, is
       (a) a fraudulent conveyance or fraudulent transfer, or
       (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7.      Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy
        and the date of recording of the Insured Mortgage in the Public Records. This Exclusion does not modify or limit the coverage provided under
        Covered Risk 11(b).


The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                         EXCEPTIONS FROM COVERAGE
[Except as provided in Schedule B - Part II,[ t[or T]his policy does not insure against loss or damage, and the Company will not pay costs,
attorneys' fees or expenses, that arise by reason of:
                                                                     [PART I
[The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
     property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such
     proceedings, whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or
     that may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
     complete land survey of the Land and not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or
     title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.

                                                                         PART II
,QDGGLWLRQWRWKHPDWWHUVVHWIRUWKLQ3DUW,RIWKLV6FKHGXOHWKH7LWOHLVVXEMHFWWRWKHIROORZLQJPDWWHUVDQGWKH&RPSDQ\LQVXUHVDJDLQVWORVV
RUGDPDJHVXVWDLQHGLQWKHHYHQWWKDWWKH\DUHQRWVXERUGLQDWHWRWKHOLHQRIWKH,QVXUHG0RUWJDJH@

    
                                                    2006 ALTA OWNER'S POLICY (06-17-06)
                                                          EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.      (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
        or relating to

            (i) the occupancy, use, or enjoyment of the Land;
            (ii) the character, dimensions, or location of any improvement erected on the Land;
            (iii) the subdivision of land; or
            (iv) environmental protection;

       or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the coverage
        provided under Covered Risk 5.
       (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 6.
2.      Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.      Defects, liens, encumbrances, adverse claims, or other matters
       (a) created, suffered, assumed, or agreed to by the Insured Claimant;
       (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
        writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;

                                                              Exhibit
                                                              Exhibit 22
                                                               First American Title
                                                                     Page 12 of 15
         Case 6:16-bk-16877-WJ                   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                         Desc
                                                 Main Document    Page 60 of 125
                                                                                                 Order Number: O-SA-5622938
                                                                                                  Page Number: 13


        (c) resulting in no loss or damage to the Insured Claimant;
        (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 or
         10); or
        (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4.       Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction vesting the
         Title as shown in Schedule A, is
        (a) a fraudulent conveyance or fraudulent transfer, or
        (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5.       Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy
         and the date of recording of the deed or other instrument of transfer in the Public Records that vests Title as shown in Schedule A.


The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

                                                       EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage, and the Company will not pay costs, attorneys' fees or expenses, that arise by reason of:
[The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from
Coverage, the Exceptions from Coverage in a Standard Coverage policy will also include the following Exceptions from Coverage:

1.       (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real
         property or by the Public Records; (b) proceedings by a public agency that may result in taxes or assessments, or notices of such
         proceedings, whether or not shown by the records of such agency or by the Public Records.
2.       Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or
         that may be asserted by persons in possession of the Land.
3.       Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4.       Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and
         complete land survey of the Land and not shown by the Public Records.
5.       (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or
         title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the Public Records.
6.       Any lien or right to a lien for services, labor or material not shown by the Public Records.
7.       [Variable exceptions such as taxes, easements, CC&R's, etc. shown here.]





     
                                    ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (07-26-10)
                                                    EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys'
fees, or expenses that arise by reason of:

1.       (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting,
         or relating to

             (i) the occupancy, use, or enjoyment of the Land;
             (ii) the character, dimensions, or location of any improvement erected on the Land;
             (iii) the subdivision of land; or
             (iv) environmental protection;

        or the effect of any violation of these laws, ordinances, or governmental regulations. This Exclusion 1(a) does not modify or limit the
         coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
        (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under Covered Risk 5, 6, 13(c), 13(d),
         14 or 16.
2.       Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3.       Defects, liens, encumbrances, adverse claims, or other matters
        (a) created, suffered, assumed, or agreed to by the Insured Claimant;
        (b) not Known to the Company, not recorded in the Public Records at Date of Policy, but Known to the Insured Claimant and not disclosed in
         writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;
        (c) resulting in no loss or damage to the Insured Claimant;
        (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11,
         16, 17, 18, 19, 20, 21, 22, 23, 24, 27 or 28); or
        (e) resulting in loss or damage that would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4.       Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business
         laws of the state where the Land is situated.
5.       Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the
         Insured Mortgage and is based upon usury or any consumer credit protection or truth-in-lending law. This Exclusion does not modify or limit
         the coverage provided in Covered Risk 26.

                                                               Exhibit
                                                               Exhibit 22
6.       Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the


                                                                First American Title
                                                                      Page 13 of 15
     Case 6:16-bk-16877-WJ                   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                             Main Document    Page 61 of 125
                                                                                            Order Number: O-SA-5622938
                                                                                             Page Number: 14


     Insured has Knowledge that the vestee shown in Schedule A is no longer the owner of the estate or interest covered by this policy. This
     Exclusion does not modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of
     Policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11(b) or 25.
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with
     applicable building codes. This Exclusion does not modify or limit the coverage provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors' rights laws, that the transaction creating the
     lien of the Insured Mortgage, is
    (a) a fraudulent conveyance or fraudulent transfer, or
    (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.
 Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or subsidence.
 Negligence by a person or an Entity exercising a right to extract or develop minerals, water, or any other substances.





                                                           Exhibit 2
                                                            First American Title
                                                                  Page 14 of 15
          Case 6:16-bk-16877-WJ                                  Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                                                     Desc
                                                                 Main Document    Page 62 of 125
                                                                                                                                 Order Number: O-SA-5622938
                                                                                                                                  Page Number: 15




Privacy Information
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to provide us with certain information. We understand that you may be concerned about what we will do with such
information - particularly any personal or financial information. We agree that you have a right to know how we will utilize the personal information you provide to us. Therefore, together with our
subsidiaries we have adopted this Privacy Policy to govern the use and handling of your personal information.

Applicability
This Privacy Policy governs our use of the information that you provide to us. It does not govern the manner in which we may use information we have obtained from any other source, such as
information obtained from a public record or from another person or entity. First American has also adopted broader guidelines that govern our use of personal information regardless of its source.
First American calls these guidelines its Fair Information Values.

Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic personal information that we may collect include:
      x        Information we receive from you on applications, forms and in other communications to us, whether in writing, in person, by telephone or any other means;
      x        Information about your transactions with us, our affiliated companies, or others; and
      x        Information we receive from a consumer reporting agency.
Use of Information
We request information from you for our own legitimate business purposes and not for the benefit of any nonaffiliated party. Therefore, we will not release your information to nonaffiliated parties
except: (1) as necessary for us to provide the product or service you have requested of us; or (2) as permitted by law. We may, however, store such information indefinitely, including the period
after which any customer relationship has ceased. Such information may be used for any internal purpose, such as quality control efforts or customer analysis. We may also provide all of the types of
nonpublic personal information listed above to one or more of our affiliated companies. Such affiliated companies include financial service providers, such as title insurers, property and casualty
insurers, and trust and investment advisory companies, or companies involved in real estate services, such as appraisal companies, home warranty companies and escrow companies. Furthermore,
we may also provide all the information we collect, as described above, to companies that perform marketing services on our behalf, on behalf of our affiliated companies or to other financial
institutions with whom we or our affiliated companies have joint marketing agreements.

Former Customers
Even if you are no longer our customer, our Privacy Policy will continue to apply to you.

Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access to any of your information. We restrict access to nonpublic personal information about you to those individuals and
entities who need to know that information to provide products or services to you. We will use our best efforts to train and oversee our employees and agents to ensure that your information will be
handled responsibly and in accordance with this Privacy Policy and First American's Fair Information Values. We currently maintain physical, electronic, and procedural safeguards that comply with
federal regulations to guard your nonpublic personal information.

Information Obtained Through Our Web Site
First American Financial Corporation is sensitive to privacy issues on the Internet. We believe it is important you know how we treat the information about you we receive on the Internet.
In general, you can visit First American or its affiliates’ Web sites on the World Wide Web without telling us who you are or revealing any information about yourself. Our Web servers collect the
domain names, not the e-mail addresses, of visitors. This information is aggregated to measure the number of visits, average time spent on the site, pages viewed and similar information. First
American uses this information to measure the use of our site and to develop ideas to improve the content of our site.
There are times, however, when we may need information from you, such as your name and email address. When information is needed, we will use our best efforts to let you know at the time of
collection how we will use the personal information. Usually, the personal information we collect is used only by us to respond to your inquiry, process an order or allow you to access specific
account/profile information. If you choose to share any personal information with us, we will only use it in accordance with the policies outlined above.

Business Relationships
First American Financial Corporation's site and its affiliates' sites may contain links to other Web sites. While we try to link only to sites that share our high standards and respect for privacy, we are
not responsible for the content or the privacy practices employed by other sites.

Cookies
Some of First American's Web sites may make use of "cookie" technology to measure site activity and to customize information to your personal tastes. A cookie is an element of data that a Web site
can send to your browser, which may then store the cookie on your hard drive.
FirstAm.com uses stored cookies. The goal of this technology is to better serve you when visiting our site, save you time when you are here and to provide you with a more meaningful and
productive Web site experience.
--------------------------------------------------------------------------------
Fair Information Values
Fairness We consider consumer expectations about their privacy in all our businesses. We only offer products and services that assure a favorable balance between consumer benefits and consumer
privacy.
Public Record We believe that an open public record creates significant value for society, enhances consumer choice and creates consumer opportunity. We actively support an open public record
and emphasize its importance and contribution to our economy.
Use We believe we should behave responsibly when we use information about a consumer in our business. We will obey the laws governing the collection, use and dissemination of data.
Accuracy We will take reasonable steps to help assure the accuracy of the data we collect, use and disseminate. Where possible, we will take reasonable steps to correct inaccurate information.
When, as with the public record, we cannot correct inaccurate information, we will take all reasonable steps to assist consumers in identifying the source of the erroneous data so that the consumer
can secure the required corrections.
Education We endeavor to educate the users of our products and services, our employees and others in our industry about the importance of consumer privacy. We will instruct our employees on
our fair information values and on the responsible collection and use of data. We will encourage others in our industry to collect and use information in a responsible manner.
Security We will maintain appropriate facilities and systems to protect against unauthorized access to and corruption of the data we maintain.

Form 50-PRIVACY (9/1/10)                                                      Page 1 of 1                                Privacy Information (2001-2010 First American Financial Corporation)




                                                                                   Exhibit 2
                                                                                     First American Title
                                                                                             Page 15 of 15
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 63 of 125




                               Exhibit 3

         Secured Creditor Payoff Quote
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 64 of 125




                               Exhibit 3
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 65 of 125




                               Exhibit 3
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 66 of 125




                               Exhibit 3
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 67 of 125




                               Exhibit 3
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 68 of 125




                               Exhibit 3
  Case 6:16-bk-16877-WJ        Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59      Desc
                               Main Document    Page 69 of 125




CARRINGTON MORTGAGE SERVICES    -680                                      12/13/18
1600 SOUTH DOUGLASS ROAD
SUITES 110 & 200-A
ANAHEIM             CA
            92806




               2250                           155 METATE PLACE

CONVENTIONAL                                  PALM DESERT         CA 92260


       EXTERNAL                               RUSSEL D HILES
       JBRADY@MCCARTHYHOLUS.COM               155 METATE PL

                                              PALM DESERT         CA 92260-7334



FEE     EXP      DATE       DESCRIPTION                          FEE           REM
TYPE    CODE     ASSESSED                                        AMOUNT        BALANCE

 40      29      03/09/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      04/11/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      05/09/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      06/08/17   PROPERTY INSPECTION                    15.00          15.00
 40      58      06/13/17   CHAPTER 13 PROOF OF CLAIM             411.02         411.02
 40      29      07/12/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      08/08/17   PROPERTY INSPECTION                    15.00          15.00
 40      23      09/15/17   FILING FEES                           181.00         181.00
 40      29      10/11/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      10/11/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      11/10/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      12/11/17   PROPERTY INSPECTION                    15.00          15.00
 40      29      01/18/18   PROPERTY INSPECTION                    20.00          20.00
 40      53      01/30/18   BANKRUPTCY ATTORNEY FEES              360.00         360.00
 40      29      02/09/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      03/19/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      04/09/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      05/08/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      06/07/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      07/11/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      08/21/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      09/20/18   PROPERTY INSPECTION                    20.00          20.00
 40      29      10/23/18   PROPERTY INSPECTION                    20.00          20.00
163       0      02/22/17   CORP ADV 2                            180.00         180.00


TOTAL FEES DUE                                                                  1482.02




                                       Exhibit 3
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 70 of 125




                               Exhibit 4

                   De Castro Judgment
                 Case
                 Case6:16-bk-16877-WJ
                      6:18-ap-01154-WJ Doc
                                       Doc510   Filed09/20/18
                                            14 Filed 12/09/19 Entered
                                                                Entered09/20/18
                                                                        12/09/1914:12:15
                                                                                15:16:59 Desc
                                                                                         Desc
                                       Main Document     Page 71 of
                                         Main Document Page 1 of 2  125



                       1 Leonard M. Shulman - Bar No. 126349
                         Rika M. Kido - Bar No. 273780
                       2 SHULMAN HODGES & BASTIAN LLP
                         100 Spectrum Center Drive, Suite 600                           FILED & ENTERED
                       3 Irvine, California 92618
                         Telephone:      (949) 340-3400
                       4 Facsimile:      (949) 340-3000                                       SEP 20 2018
                         Email:          LShulman@shbllp.com
                       5                 RKido@shbllp.com                                CLERK U.S. BANKRUPTCY COURT
                                                                                         Central District of California
                                                                                         BY gooch      DEPUTY CLERK
                       6 Attorneys for Plaintiff Lynda T. Bui,
                         Chapter 7 Trustee
                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                                   CENTRAL DISTRICT OF CALIFORNIA

                     10                                          RIVERSIDE DIVISION

                     11

                     12 In re:                                               Case No. 6:16-bk-16877-WJ

                     13 RUSSEL DENNIS HILES, III,                            CHAPTER 7

                     14                          Debtor.                     Adv No. 6:18-ap-01154-WJ

                     15                                                      JUDGMENT IN FAVOR OF PLAINTIFF
                        LYNDA T. BUI, solely in her capacity as the          AND AGAINST DEFENDANT
                     16 Chapter 7 Trustee for the bankruptcy estate of
                        Russel Dennis Hiles, III,
                     17
                                       Plaintiff,
                     18
                               vs.
                     19
                        DE CASTRO, WEST, CHODOROW,
                     20 MENDLER, GLICKFELD & NASS, INC., a
                        California professional corporation,
                     21
                                       Defendant.
                     22

                     23

                     24

                     25

                     26
                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
                                                               Exhibit 4
        Suite 600                                                        1
    Irvine, CA 92618        5401-500\1260031.1
                 Case
                 Case6:16-bk-16877-WJ
                      6:18-ap-01154-WJ Doc
                                       Doc510   Filed09/20/18
                                            14 Filed 12/09/19 Entered
                                                                Entered09/20/18
                                                                        12/09/1914:12:15
                                                                                15:16:59 Desc
                                                                                         Desc
                                       Main Document     Page 72 of
                                         Main Document Page 2 of 2  125



                       1             The Court has reviewed the “Stipulation for Entry of Judgment” filed on September 20,

                       2 2018 as docket number 13, between plaintiff Lynda T. Bui, solely in her capacity as the chapter 7

                       3 trustee for the bankruptcy estate of Russel Dennis Hiles, III and Defendant De Castro, West,

                       4 Chodorow, Mendler, Glickfeld & Nass, Inc., a California professional corporation (“Defendant”),

                       5 and good cause appearing,

                       6             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the deed of trust in favor

                       7 of the Defendant for the amount of $60,000, which was recorded on May 20, 2016 in the

                       8 Riverside County Recorder’s Office as Document Number 2016-0207845 against the real property

                       9 located at 155 Metate Place, Palm Desert, CA 92260, APN: 771-300-015-6, was a preferential

                     10 transfer under 11 U.S.C. § 547 and is hereby void and recovered for the benefit of the estate under

                     11 11 U.S.C. § 550 and is automatically preserved for the benefit of the estate under 11 U.S.C. § 551.

                     12                                                    ###

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26 Date: September 20, 2018
                     27

                     28
 SHULMAN HODGES &
     BASTIAN LLP
100 Spectrum Center Drive
                                                             Exhibit 4
        Suite 600
    Irvine, CA 92618
                            5401-500\1260035.1                               2
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 73 of 125




                               Exhibit 5

                            HOA Letter
    Case 6:16-bk-16877-WJ                  Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                 Desc
                                           Main Document    Page 74 of 125
                                               Fonr Rncoss & Powrns
                                                       PROFESSIONAL LAW    CORPORATION-                         ORANGE COUNTY OFFICE
AMBER T. ASHBY
                                                                                                             6440 OAK CANYON. SUITE 250
                                               -A        INLAND EMPIRE OFFICE                                  IRVINE, CALIFORNIA 926     1   A
JULIE R. BALBINI
                                                     ASSESSMENT   CoLLEcrloN   DEPARTMENT                           (949) 727'31 11
NATHAN P. BETTENHAUSEN'
                                                                                                                  FAX (949) 727-331   1

DENNIS M. BURKE.                                    6820 INDIANA AVENUE, SUITE 140
RICHARD S. FIORE'+
                                                   RIVERSIDE, CALIFORN IA 92506.7 2O2                        COACHELLA VALLEY OFFICE
JACQUELINE D. FOSTER.
LAURIE C- KEATING                                                                                     74-1 30 COUNTRY CLUB DRIVE, SUITE I 02
NICOLE A. LILOMAIAVA                                    TELEPHONE (951) 342-7 954                         PALM DESERT, CALIFORNIA 92260
                                                                                                                  Q60',) 776'651  1
JOHN R. MACDOWELL.+                                         FAX (951 ) 369-6355
                                                                                                                  FAX (760) -776-6517
ERIN A. MALONEY.+
JANET L,S. POWERS.+
PETER E. RACOBS.                                              FIORELAW,COM                                     SAN DIEGO COUNTY OFFICE
ANDREW D. SCOBLE                                                                                            3AO 5. MELROSE DRIVE, SUITE 33O
MARGARET G. WANGLER.+
                                                         December 3,2019                                        VI5TA, CALIFORNIA 92O8 I
PHILIP H. YE                                                                                                        (760) 707-l 984
                                                                                                                  FAX (760) 776-6517
'DENOTES SHAREHOLDER
+ CAI COLLEGE OF COMMUNITY                                                                                       File No. 63473-28
A5SOCIATION LAWYERS (CCAL@)

      SENT VIA EMAIL & FIRST CLASS MAIL

      A & A Escrow Services, Inc.
      415 N. Crescent Drive, Ste. 320
      Beverly Hills, CA 90210

      Attn: Antonia Delgado, Sr. Escrow Officer
      Email : diana@aaescrow. com

                      Re:         Association: BIGHORN Homeowners Association, Inc.
                                  Property:    155 Metate Place, Palm Desert, California
                                  Owner:       Bankruptcy Estate of Russel Dennis Hiles
                                  Escrow No.: 104577-AA

                Subject:          REVISED PAYOFF DEMAND

      Dear Ms. Delgado:

                 As you know, this firm      represents BIGHORN Homeowners Association, Inc.
      ("Association"), and is acting as a debt collector on behalf thereof'

             The following is a revised payoff for the demand we received on November 22,2019, for
      the outstanding sums owed to BIGHORN Homeowners Association, Inc. The amounts due
      through December 30,2019 (excluding any fines) are as follows:

                                           -
                 Assessments (1i1l18 10/1/19)                                               $   22,980.00
                                               -
                 Late Charges (1/30/18 I0l30ll9)                                                 2,298.00
                  Interest (2lll18   -   l2l1l19)                                                3,370.42
                  Attorneys' Fees and Costs                                                      1.969.05
                  TOTAL ASSESSMENT DEBT                                                     s   30,617.47

                  The foregoing amount will remain valid only through December 30,2019.

             Please make all payments in the form of a CASHIER'S CHECK OR MONEY ORDER
      payable to 'oFiore, Racobs & Powers Trust Account" and deliver to this office no later than 5:00



      R036343   l-l                                     Exhibit 5
                              FIORE, RACOBS & POWERS IS A DEBT COLLECTOR AfiEMPTINGTO COLLECT A DEBT
                                       ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
     Case 6:16-bk-16877-WJ                Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                Desc
                                          Main Document    Page 75 of 125
Fronr Rncoss            & Powrns
     PRoFESSIONAL LAW   CORPORATION--
-A


      A & A Escrow Services, Inc.
      December 3,2019
      Page2

      p.m. December 30, 2019. The $30,617,47 amount is the current balance on this      account,
      provided payment is received by this office on or before December 30r2019, and provided no
      frrth"r requLst for a payoff demand payment plan, or settlement offer are received prior to that
      date. If uny r.qr.rt for a payoff demand, payment plan, or settlement offer is hereafter received
      prior to satlsfaction of the debt, additional charges will accrue, which must be paid to satisfy the
      debt.

             Upon receipt of payment and confirmation that payment has clearedl, we will withdraw
      the bankruptcy claim.

              The amount stated above does not include any fines or amounts charged by my client for
      purposes of transferring title in its records, obtaining copies of the Association's financial
      statements, governing documents, etc., (Civil Code $4575 authorizes the Association to charge a
      fee fo6u.h infor-ation.; You should contact my client to obtain the amount of any such
      transfer fee at (760) 341-5099.

                 If you have any questions regarding the above,        please do not hesitate to call.

                                                                 Very trulY Yours,

                                                                    ORE              S   & POWERS
                                                                           sional            oration




      NAL:hmv

       cc:       Board of Directors
                 BIGHORN Homeowners Association, Inc.




                  I
                      Verification typically takes at least 21 days.



       R036343 I -l
                                                    Exhibit 5
                                FIORE, RACOBS & POWERS tS A DEBT COLLECTOR AfiEMPTING TO COLLECT A DEBT
                                         ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 76 of 125




                               Exhibit 6

                    Expenses Incurred
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 77 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 78 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 79 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 80 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 81 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 82 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 83 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 84 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 85 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 86 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 87 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 88 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 89 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 90 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 91 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 92 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 93 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 94 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 95 of 125




                               Exhibit 6
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 96 of 125




                               Exhibit 7

                    Purchase Contract
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 97 of 125




                               Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 98 of 125




                               Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document    Page 99 of 125




                               Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 100 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 101 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 102 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 103 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 104 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 105 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 106 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 107 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 108 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 109 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 110 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 111 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 112 of 125




                                Exhibit 7
DocuSign Envelope ID: 0E6F2F93-44B1-421F-9F1E-038AB71C33D0
            Case 6:16-bk-16877-WJ             Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                           Desc
                                              Main Document   Page 113 of 125



                                                    
                   Purchase & Sale of Real Property Contract Addendum
                                        155 METATE PL PALM DESERT, CA 92260

                                                     Property Address


            1.       Buyer acknowledges that this property is subject to Short Sale Lender or Servicer Approval as
                     applicable and Bankruptcy Court Approval of the sale or transfer of the subject property.

            2.       The Bankruptcy Estate Fee is to be paid from the Sellers proceeds or as a buyer's premium and
                     said Fee shall be made payable to the Bankruptcy Estate.

            3.       Buyer acknowledges that the property is sold "AS IS". Absolutely no repairs will be authorized.
                     Seller is unable to remove any debris or personal property left on the Property nor warrants that
                     any appliances or other personal property will be left on the Property or transferred as part of this
                     transaction.

            4.       Seller shall make no concessions and can pay no closing costs to, for or on behalf of the buyer.

            5.      The parties agree that the ESCROW AGENT for this transaction is:


                     ESCROW AGENT               A & A Escrow Services, Inc.

                             ADDRESS            415 N. Crescent Drive, Suite 320

                     CITY, STATE, ZIP           Beverly Hills, CA 90210

                                 PHONE          (877) 365-5301

                                  EMAIL         antonia@aaescrow.com


                    The initial earnest money deposit in the amount of % of the purchase price is due to escrow agentwithin
                    48 hours of seller’s acceptance of the contract IRUDOOFRQWUDFWV . The second (2nd) earnest money deposit
                    in the amount of % of the purchase price for cash transactions (total earnest money deposits equal 10% for
                    cash transactions) or % of the purchase price for financed transactions (total earnest money deposits equal
                    5%for financed transactions) are due to escrow agent within 72 hours of the issuance of the short sale
                    approval letter by the short sale lender or servicer. All earnest money deposits are to be deposited with
                    escrow agent in the form of a cashier's check or bank wire.




                                                          Exhibit 7
DocuSign Envelope ID: 0E6F2F93-44B1-421F-9F1E-038AB71C33D0
            Case 6:16-bk-16877-WJ            Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                          Desc
                                             Main Document   Page 114 of 125


            6.      The CLOSING AND TITLE AGENT for this transaction shall be:

                    CLOSING AND TITLE AGENT A & A Escrow Services, Inc.

                                             ADDRESS 415 N. Crescent Drive, Suite 320

                                    CITY, STATE, ZIP Beverly Hills, CA 90210

                                                PHONE         (877) 365-5301

                                                 EMAIL        antonia@aaescrow.com


                     Closing and Title Agent duties shall include, but are not limited to: drafting estimated settlement
                     statements upon execution of contract and as requested or required by the short sale lender or
                     servicer in order to obtain the short sale approval(s) for the subject transaction (including all seller
                     side fees and pro-rations), working with BK Global in regard to obtaining said short sale
                     approval(s) and to clear any and all liens that may encumber the property or title to the subject
                     property (if any), and coordinating the closing of this transaction with the real estate agents or
                     brokers as applicable and the parties to the transaction including the Trustee for the selling
                     Bankruptcy Estate.

                   The Seller in this transaction is exempt from providing the Homeowner's Association documentsto
                     Buyer as this is a court-ordered sale transaction. Buyer will be solely responsible for any
                     application, transfer, capital contributions and initial membership fees charged by or due to any
                     Association(s) or Management Company. Buyer is aware it may take up to 10 days to receive a
                     response from the Federal Bankruptcy Trustee (Seller).

                   If the applicable Short Sale Approval(s) is/are not issued within 120 days after the Seller'scontract
                     acceptance date, Buyer may cancel the Residential Purchase Agreement for any reasonwithout
                     penalty.

                   Buyer agrees to close this transaction within 45 days of issuance of the short sale approval and
                     agrees to close pursuant to the terms included in the Order entered by the Bankruptcy Court
                     approving the sale transaction and pursuant to the instructions of the Federal Bankruptcy Trustee.

                  Buyer shall be responsible for connecting any utilities necessary to perform inspections requested
                     and any related costs as part of any due diligence period or inspection. Buyer shall use thisperiod
                     to satisfy themselves of all mechanical, structural and/or functional related concernsregarding the
                     property. Buyer shall have the same amount of time to obtain, review, and satisfythemselves of
                     any association rules, regulations, requirements and/or fees, if applicable. Sellerwill not pay any
                     upfront expenses related to plowing the road for access to the property. Shouldthe Buyer require
                     the septic system be pumped and inspected, that shall be done at the buyer'sexpense. %X\HU
                     VKDOOUHPRYHDQ\DQGDOOFRQWLQJHQFLHVZLWKLQFDOHQGDUGD\VRIZULWWHQDFFHSWDQFHRIWKH
                     FRQWUDFW RULJLQDOSXUFKDVHFRQWUDFWDQGDGGHQGXP %\QRODWHUWKDQSPRQWKHWK
                     FDOHQGDUGD\DIWHUDFFHSWDQFH%X\HUPD\DGYLVH6HOOHULQZULWLQJRILWVHOHFWLRQWRFDQFHOWKH
                     6DOHLQZKLFKFDVH%X\HUVKDOOUHFHLYHDIXOOUHIXQGRIWKH'HSRVLW WKH1RWLFHWR&DQFHO 
                     $EVHQW%X\HU VVXEPLVVLRQRID1RWLFHWR&DQFHOLQDFFRUGDQFHZLWKWKHDGGHQGXPWKH6DOHVKDOO
                     EHZLWKRXWDQ\IXUWKHUFRQWLQJHQFLHVRUGXHGLOLJHQFHUHTXLUHPHQWVRIWKH%X\HU

                     :LWKRXWOLPLWLQJWKHJHQHUDOLW\RIWKHIRUHJRLQJ%X\HU VVLOHQFHVKDOOEHGHHPHGDVDQDFFHSWDQFH
                     DQGDIILUPDWLYHHOHFWLRQWRSURFHHGZLWKZLWKWKH6DOHZLWKRXWDQ\IXUWKHUFRQWLQJHQFLHVRUGXH
                     GLOLJHQFHUHTXLUHPHQWV

                  Any issues regarding permitting or open or expired permits will be the responsibility of the buyer

                                                         Exhibit 7
                     and clearance or closure of the same will not be part of the contract and will not be a requirement
                     of closing.
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 115 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 116 of 125




                                Exhibit 7
Case 6:16-bk-16877-WJ   Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59   Desc
                        Main Document   Page 117 of 125




                                Exhibit 7
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 118 of 125



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MOTION FOR ORDER:
(1) AUTHORIZING THE SHORT SALE OF REAL PROPERTY OF THE ESTATE FREE AND CLEAR OF CERTAIN
LIENS PURSUANT TO BANKRUPTCY CODE §§ 363(b)(1) AND (f), (2) APPROVING PAYMENT OF REAL ESTATE
COMMISSION AND OTHER COSTS; AND (3) GRANTING RELATED RELIEF INCLUDING APPROVAL OF
BANKRUPTCY CODE § 506(c) SURCHARGE; MEMORANDUM OF POINTS AND AUTHORITIES; AND
DECLARATIONS OF LYNDA T. BUI AND PATRICK BUTLER IN SUPPORT THEREOF [with Notice of Hearing on the
Motion] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 9, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) Not Applicable, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 9, 2019                       Lorre Clapp                                             /s/ Lorre Clapp
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 119 of 125



                                                             NEF SERVICE LIST

    •   Lynda T. Bui (TR) trustee.bui@shulmanbastian.com, C115@ecfcbis.com
    •   Thomas H Casey kdriggers@tomcaseylaw.com, msilva@tomcaseylaw.com
    •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
    •   Everett L Green everett.l.green@usdoj.gov
    •   Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
    •   Kelly M Kaufmann bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
    •   Rika Kido rkido@shulmanbastian.com, avernon@shulmanbastian.com
    •   Samuel Kornhauser skornhauser@earthlink.net
    •   Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
    •   Joshua Lichtman joshua.lichtman@nortonrosefulbright.com,
        Rhonda.cole@nortonrosefulbright.com
    •   Charity J Manee cmanee@goeforlaw.com, kmurphy@goeforlaw.com
    •   William F McDonald wfmcdonald@gmail.com
    •   Randall P Mroczynski randym@cookseylaw.com
    •   Ronak N Patel rpatel@rivco.org, dresparza@rivco.org;mdominguez@rivco.org
    •   Steven G. Polard spolard@ch-law.com, calendar-
        lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
    •   Steven G. Polard steven.polard@ropers.com, calendar-
        lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
    •   Jason K Schrader jason.K.Schrader@usdoj.gov
    •   Anthony Sgherzi anthony.sgherzi@doj.ca.gov
    •   Leonard M Shulman lshulman@shulmanbastian.com
    •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
    •   Scott S Weltman colcaecf@weltman.com
    •   Rebecca J Winthrop rebecca.winthrop@nortonrosefulbright.com,
        evette.rodriguez@nortonrosefulbright.com
    •   Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
    •   Kristin A Zilberstein bknotifications@ghidottiberger.com;gbadmin@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 120 of 125



                                                        U.S. MAIL SERVICE LIST
Judge’s Copy
Hon Wayne Johnson, US Bankruptcy Court, Suite 385, 3420 Twelfth Street, Riverside, CA 92501

Buyer
Yokang Zhou and Gullermo Fernandez Castaneda, 8 Serrano Way, Rancho Mirage, CA 92270

Buyer’s Agent/Broker
Compass, Attn Doug Balog, 74199 El Paseo, Suite 200, Palm Desert, CA 92260

Trustee’s Agent/Broker
GlassRatner Brokerage Services, Inc., Attn Steven Speier, 19800 MacArthur Boulevard, Suite 820,
Irvine, CA 92612

Trustee’s Agent/Broker
BK Global Real Estate Services, Attn Patrick Butler, 1095 Broken Sound Parkway, N.W., Suite 100,
Boca Raton, FL 33487

Secured Creditor
Wilmington Savings Fund Society, FSB, as trustee of Stanwich Mortgage Loan Trust, c/o Carrington
Mortgage Services, LLC, Attn President or Manager Agent, P.O. Box 3010, Anaheim, CA 92803

De Castro
De Castro, West, Chodorow, Mendler, Glickfield & Nass, Inc., Attn Mark L. Share, Vice President,
10960 Wilshire Blvd, Fourteenth Floor, Los Angeles, CA 90024-3881

Franchise Tax Board
Franchise Tax Board, Bankruptcy Section MS A340, PO Box 2952, Sacramento CA 95812-2952

Franchise Tax Board Chief Counsel, c/o General Counsel Section, P.O. Box 1720, MS: A-260,
Rancho Cordova, CA 95741-1720

Xavier Becerra, Attorney General of California, Brian Wesley, Supervising Attorney General, Matthew
C. Heyn, Deputy Attorney General, 300 South Spring Street, Suite 1702, Los Angeles, CA 90013

Tax Collector
Riverside County Tax Collector, Attn Debra Gomez, Attn Sandy Finley, Deputy Tax Collector, 4080
Lemon St., 4th Floor, Riverside, CA 92501

Debtor’s Spouse
Melanie Nell Roe, 74-923 Highway 111, #226, Indian Wells, CA 92210

Attorney for Bighorn Homeowners Association, Inc.
Fiore Racobs & Powers, Attn Nicole A Lilomaiava, Esq, 6820 Indiana Avenue, Suite 140, Riverside,
CA 92506-7202


CONTINUED ON ATTACHED.


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 121 of 125




Debtor, Creditors and all other Interested Parties

DEBTOR                                         UNITED STATES TRUSTEE                               RFSN - ATTORNEY FOR BANK OF
RUSSEL DENNIS HILES III                        UNITED STATES TRUSTEE (RS)                          AMERICA, N.A. AND CARRINGTON
44268 SILVER CANYON LANE                       3801 UNIVERSITY AVENUE, SUITE 720                   MORTGAGE SERVICES, LLC, SERVICING
PALM DESERT, CA 92260-3075                     RIVERSIDE, CA 92501-3255                            AGENT FOR WILMINGTON SAVINGS FUND
                                                                                                   SOCIETY, FSB, AS TRUSTEE OF
                                                                                                   STANWICH MORTGAGE LOAN TRUST A,
                                                                                                   ITS ASSIGNEES AND/OR SUCCESSORS
                                                                                                   MCCARTHY & HOLTHUS, LLP
                                                                                                   1770 FOURTH AVENUE
                                                                                                   SAN DIEGO, CA 92101-2607

CLAIM FILED                                    COURT MAILING LIST                                  COURT MAILING LIST
DAIMLER TRUST                                  EMPLOYMENT DEVELOPMENT DEPT.                        FARMERS INSURANCE EXCHANGE
C/O BK SERVICING, LLC                          BANKRUPTCY GROUP MIC 92E                            6301 OWENSMOUTH AVENUE
PO BOX 131265                                  P.O. BOX 826880                                     WOODLAND HILLS, CA 91367-2268
ROSEVILLE, MN 55113-0011                       SACRAMENTO, CA 94280-0001

RFSN - ATTORNEY FOR FARMERS                    COURT MAILING LIST                                  RFSN - ATTORNEY FOR CYNTHIA HILES
INSURANCE EXCHANGE, CLAIM FILED                FRANCHISE TAX BOARD                                 CLAIM FILED
PETER MASON ESQ                                BANKRUPTCY SECTION MS: A-340                        STEVEN G POLARD ESQ
JOSHUA LICHTMAN ESQ                            P.O. BOX 2952                                       ROPERS MAJESKI KOHN & BENTLEY
REBECCA J. WINTHROP ESQ                        SACRAMENTO, CA 95812-2952                           445 SOUTH FIGUEROA STREET, SUITE
NORTON ROSE FULBRIGHT US LLP                                                                       3000
555 S. FLOWER STREET                                                                               LOS ANGELES, CA 90071
41ST FLOOR
LOS ANGELES, CA 90071-2300

COURT MAILING LIST                             COURT MAILING LIST                                  CLAIM FILED
WILMINGTON SAVINGS FUND SOCIETY,               RIVERSIDE DIVISION                                  AMERICAN EXPRESS CENTURION BANK
FSB, AS TRU                                    3420 TWELFTH STREET,                                C/O BECKET AND LEE LLP
C/O MCCARTHY & HOLTHUS, LLP                    RIVERSIDE, CA 92501-3819                            PO BOX 3001
1770 FOURTH AVENUE                                                                                 MALVERN PA 19355-0701
SAN DIEGO, CA 92101-2607

COURT MAILING LIST                             COURT MAILING LIST                                  CLAIM FILED
AMEX                                           ANTHONY CAPOBIANCO                                  BIGHORN HOMEOWNERS ASSOCIATION,
CORRESPONDENCE                                 CAPOBIANCO LAW OFFICES, P.C.                        INC.
PO BOX 981540                                  41990 COOK STREET, STE. 2006, BLDG. F               C/O FIORE, RACOBS & POWERS
EL PASO, TX 79998-1540                         PALM DESERT, CA 92211-6105                          6820 INDIANA AVE., SUITE 140
                                                                                                   RIVERSIDE, CA 92506-4261

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
BANK OF AMERICA                                BANK OF THE WEST                                    BANK OF AMERICA
P.O. BOX 31785                                 2527 CAMINO RAMON                                   9000 SOUTHSIDE BLVD., BLDG 700 FILE
TAMPA FL 33631-3785                            SAN RAMON, CA 94583-4213                            JACKSONVILLE, FL 32256-6705

RFSN - CLAIM FILED                             RFSN                                                COURT MAILING LIST
BANK OF AMERICA NA                             BANK OF AMERICA, N.A.                               BANK OF THE WEST
PO BOX 31785                                   ATTN BANKRUPTCY DEPARTMENT                          2527 CAMINO RAMON
TAMPA FL 33631-3785                            P.O. BOX 5170                                       PO BOX 5172
                                               SIMI VALLEY, CA 93062                               SAN RAMON, CA 94583-5172




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 122 of 125



COURT MAILING LIST                             COURT MAILING LIST                                  CLAIM FILED
BARCLAYS BANK DELAWARE                         BIGHORN CLUBHOUSE PROJECT, MSC 614                  BIGHORN GOLF CLUB-CLUBHOUSE
PO BOX 8801                                    PO BOX 52163                                        C/O JOSEPH A ROMAN
WILMINGTON, DE 19899-8801                      PHOENIX, AZ 85072-2163                              2825 E TAHQUITZ CYN WY
                                                                                                   SUITE 202
                                                                                                   PALM SPRINGS CA 92262-6995

COURT MAILING LIST                             COURT MAILING LIST                                  RFSN
BIGHORN HOMEOWNERS ASSN MSC                    BIGHORN HOMEOWNERS ASSN.                            CARRINGTON MORTGAGE SERVICES LLC
855                                            255 PALOWET                                         818 WEST 7TH STREET
PO BOX 29048                                   PALM DESERT, CA 92260-7311                          LOS ANGELES, CA 90017
PHOENIX, AZ 85038-9048

CLAIM FILED                                    COURT MAILING LIST                                  COURT MAILING LIST
CENTRAL ELECTRIC COOPERATIVE,                  CHASE CARD SERVICES                                 CHRISTOPHER T. BORGESON
INC.                                           ATTN: CORRESPONDENCE DEPT                           2150 LADERA RD.
PO BOX 846                                     PO BOX 15298                                        OJAI, CA 93023-8337
REDMOND, OR 97756-0187                         WILMINGTON, DE 19850-5298

CLAIM FILED - CLAIM ADDRESS                    COURT MAILING LIST                                  RFSN - CLAIM FILED
CINDY ELLEN HILES                              CITI                                                COUNTY OF SAN DIEGO - TREASURER-TAX
2485 MARYLSHIRE LN                             CITICORP CR SRVS/CENTRALIZED                        COLLECTOR
LAKE OSWEGO, OR 97034-4014                     BANKRUPTCY                                          DAN MCALLISTER
                                               PO BOX 790040                                       ATTENTION: BANKRUPTCY DESK
                                               S LOUIS, MO 63179-0040                              1600 PACIFIC HWY., RM. 162
                                                                                                   SAN DIEGO, CA 92101-2474

CLAIM FILED                                    COURT MAILING LIST                                  COURT MAILING LIST
CRANFILL SUMNER & HARTZOG LLP                  CRANFILL, SUMNER & HARTZOG                          DAIMLER TRUST
5420 WADE PARK BLVD., SUITE 300                PO BOX 27808                                        C/O BK SERVICING, LLC
RALEIGH, NC 27607-4189                         RALEIGH, NC 27611-7808                              PO BOX 131265
                                                                                                   ROSEVILLE, MN 55113-0011

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
DE CASTRO WEST, ET AL.                         DE CASTRO WEST, ET AL.                              DESCHUTES COUNTY ASSESSOR
10960 WILSHIRE BLVD., 14TH FL.                 ATTN: MICHAEL COHEN                                 PO BOX 6005
LOS ANGELES, CA 90024-3702                     10960 WILSHIRE BLVD., 14TH FL.                      BEND, OR 97708-6005
                                               LOS ANGELES, CA 90024-3702

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
DESCHUTES COUNTY TREASURER                     DESCHUTES COUNTY TAX COLLECTOR                      EISENHOWER MEDICAL CENTER
1300 NW WATT ST., #200                         PO BOX 7559                                         39000 BOB HOPE DRIVE
BEND, OR 97701                                 BEND, OR 97708                                      RANCHO MIRAGE, CA 92270-3221

CLAIM FILED                                    COURT MAILING LIST                                  COURT MAILING LIST
FRANCHISE TAX BOARD                            FARMER'S INSURANCE CO.                              FARMERS INSRUANCE COMAPNY, INC.
BANKRUPTCY SECTION MS A340                     ATTN: DOREN E. HOHL, AGENT                          C/O STOEL RIVES LLP
PO BOX 2952                                    6301 OWENSMOUTH AVE.                                760 SW NINTH AVE. STE. 3000
SACRAMENTO CA 95812-2952                       WOODLAND HILLS, CA 91367-2216                       PORTLAND, OR 97205-2586

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
FARMERS INSURANCE COMAPNY, INC.                FARMERS INSURANCE COMPANY, INC.                     FARMERS INSURANCE EXCHANGE
ATTN: DOREN E. HOHL, AGENT                     PO BOX 2450                                         6301 OWENSMOUTH AVENUE
6301 OWENSMOUTH AVE.                           GRAND RAPIDS, MI 49501-2450                         WOODLAND HILLS, CA 91367-2268
WOODLAND HILLS, CA 91367-2268

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
FORD MOTOR CREDIT COMPANY                      FORD MOTOR CREDIT COMPANY LLC                       FRANCHISE TAX BOARD
P O BOX 62180                                  P.O. BOX 552679                                     ATTN-BANKRUPTCY
COLORADO SPRINGS CO 80962-2180                 DETROIT, MI 48255-2679                              PO BOX 2952
                                                                                                   SACRAMENTO, CA 95812-2952

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 123 of 125



COURT MAILING LIST                             COURT MAILING LIST                                  CLAIM FILED
FRANCHISE TAX BOARD                            FRANCHISE TAX BOARD                                 INTERNAL REVENUE SERVICE
PO BOX 942867                                  VEHICLE REGISTRATION COLLECTIONS                    CENTRALIZED INSOLVENCY OPERATIONS
SACRAMENTO, CA 94267-0001                      PO BOX 419001                                       PO BOX 7346
                                               RANCHO CORDOVA, CA 95741-9001                       PHILADELPHIA PA 19101-7346

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SERVICE                            INTERNAL REVENUE SERVICE
225 W. BROADWAY, STE. 200                      1973 N RULON WHITE BLVD                             PO BOX 145566
GLENDALE, CA 91204-1345                        OGDEN, UT 84201-0021                                CINCINNATI, OH 45250-5566

COURT MAILING LIST                             COURT MAILING LIST                                  CLAIM FILED
KATZ CASSIDY                                   KEYBANK                                             KEYBANK N.A.
11400 W. OLYMPIC BLVD., #1050                  PO BOX 94722                                        4910 TIEDEMAN ROAD
LOS ANGELES, CA 90064-1587                     CLEVELAND, OH 44101-4722                            BROOKLYN, OHIO 44144-2338

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
KEYBANK NA                                     LOS ANGELES COUNTY TREASURER AND                    LAW OFFICES OF RYNEAL & RYNEAL
ATTN: RECOVERY PAYMENT PR                      TAX COLLECT                                         3890 11TH STREET, STE. 116
4910 TIEDEMAN ROAD (RTG CODE: 08-              PO BOX 54110                                        RIVERSIDE, CA 92501-3572
01-                                            LOS ANGELES CA 90054-0110
BROOKLYN, OH 44144-2338

RFSN - ATTORNEY FOR CHRISTOPHER                COURT MAILING LIST                                  COURT MAILING LIST
T BORGESON, CLAIM FILED                        LOMA LINDA MEDICAL CENTER                           LOS ANGELES COLLECTION SERVICE INC.
SAMUEL KORNHAUSER ESQ                          11234 ANDERSON ST.                                  2140 WESTWOOD BLVD., STE. 222
LAW OFFICES OF SAMUEL                          LOMA LINDA, CA 92354-2804                           LOS ANGELES, CA 90025-6333
KORNHAUSER
155 JACKSON ST STE 1807
SAN FRANCISCO CA 94111-1936

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
MB FIN SVCS                                    MERCEDES BENZ FIN'L SVCS                            MICHAEL & ASSOCIATES, PC
36455 CORPORATE DR                             PO BOX 685                                          555 ST. CHARLES DR., STE. 204
FARMINGTON HILLS, MI 48331-3552                ROANOKE, TX 76262-0685                              THOUSAND OAKS, CA 91360-3992

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
PAYCHEX                                        PUBLIC STORAGE                                      PUBLIC STORAGE
C/O CT CORPORATION SYSTEM                      11259 W. OLYMPIC BLVD.                              72150 FRED WARING DRIVE
818 WEST SEVENTH ST. STE. 930                  LOS ANGELES, CA 90064-1720                          PALM DESERT, CA 92260-2750
LOS ANGELES, CA 90017-3476

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
RIVERSIDE COUNTY ASSESSOR-CLERK                RIVERSIDE COUNTY TAX COLLECTOR                      RIVERSIDE COUNTY TAX COLLECTOR
PO BOX 751                                     4080 LEMON ST 4TH FL                                BOX 12005
RIVERSIDE, CA 92502-0751                       RIVERSIDE CA 92501-3634                             RIVERSIDE, CA 92502-2205

COURT MAILING LIST                             CLAIM FILED                                         COURT MAILING LIST
SAN DIEGO COUNTY TREASURER-TAX                 CALIFORNIA DEPARTMENT OF TAX AND                    CALIFORNIA STATE BOARD OF
1600 PACIFIC HWY., RM. 162                     FEE ADMINISTRATION                                  EQUALIZATION
SAN DIEGO, CA 92101-2477                       (FUNCTIONAL SUCCESSOR TO BOARD OF                   ACCOUNT REFERENCE GROUP MIC 29
                                               EQUALIZATION 7/1/17)                                P O BOX 942879
                                               SPECIAL OPS, MIC:55                                 SACRAMENTO CA 94279-0029
                                               PO BOX 942879
                                               SACRAMENTO, CA 94279-0055




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 124 of 125



CLAIM FILED                                    COURT MAILING LIST                                  RFSN - ATTORNEYS FOR BANK OF
SUNTRUST BANK                                  SUNTRUST MORTGAGE/CC 5                              AMERICA NA
ATTN: SUPPORT SERVICES                         ATTN:BANKRUPTCY DEPT                                TIFFANY & BOSCO, P.A.
P.O. BOX 85092                                 1001 SEMMES AVE VA-WMRK-7952
RICHMOND, VA 23286-0001                        RICHMOND, VA 23224-2245                             1230 COLUMBIA STREET
                                                                                                   SUITE 680
                                                                                                   SAN DIEGO, CA 92101

COURT MAILING LIST                             CLAIM FILED                                         CLAIM FILED
VCA RANCHO MIRAGE ANIMAL                       VERITEXT CENTURY REPORTERS                          WILMINGTON SAVINGS FUND SOCIETY,
HOSPITAL                                       20 CORPORATE PARK STE 350                           FSB
71-075 HWY. 111                                IRVINE CA 92606-5190                                C/O CARRINGTON MORTGAGE SERVICES,
RANCHO MIRAGE, CA 92270-4122                                                                       LLC
                                                                                                   1600 SOUTH DOUGLASS ROAD, SUITE 200-
                                                                                                   A
                                                                                                   ANAHEIM, CA 92806-5948

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
KATZ CASSIDY                                   A. LAVAR TAYLOR LLP                                 LAW OFFICES OF WM. A. BROWN, JR.
11400 W. OLYMPIC BLVD SUITE 1050               LAVAR TAYLOR ESQ                                    601 WEST 5TH STREET, 8TH FLOOR
LOS ANGELES, CA 90064-1587                     3 HUTTON CENTER DRIVE SUITE 500                     LOS ANGELES, CA 90071
                                               SANTA ANA, CA 92707-8711

CLAIM FILED - NOTICE ADDRESS                   CLAIM FILED - PAYMENT ADDRESS                       COURT MAILING LIST
VERIZON BY AMERICAN INFOSOURCE                 VERIZON BY AMERICAN INFOSOURCE LP                   GLASSRATNER BROKERAGE SERVICES
LP AS AGENT                                    AS AGENT                                            INC.
4515 N SANTA FE AVE                            PO BOX 248838                                       19800 MACARTHUR BLVD SUITE 820
OKLAHOMA CITY, OK 73118                        OKLAHOMA CITY, OK 73124-8838                        IRVINE, CA 92612-2427

TRUSTEE'S ACCOUNTANT                           RETURNED MAIL                                       COURT MAILING LIST
KARL T. ANDERSON                                                                                   COURTESY NEF
340 S FARRELL DRIVE, SUITE A210                                                                    UNDELIVERABLE
PALM SPRINGS, CA 92262-7932

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
CYNTHIA ELLEN HILES                            CHRISTOPHER T BORGESON                              ATTY OF HILES RE FARMERS &
UNDELIVERABLE                                  UNDELIVERABLE                                       GORGESON
                                                                                                   UNDELIVERABLE

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
CHRISTOPHER T. BORGESON                        FARMERS INSURANCE EXCHANGE                          CHRISTOPHER T BORGESON
155 JACKSON ST STE 1807                        C/O NORTON ROSE FULBRIGHT                           LAW OFFICES OF SAMUEL KORNHAUSER
SAN FRANCISCO CA 94111-1936                    ATTN: PETER MASON & JOSHUA                          155 JACKSON ST STE 1807
DUPLICATE                                      LICHTMAN                                            SAN FRANCISCO CA 94111-1936
                                               555 SOURTH FLOWER STREET                            DUPLICATE
                                               LOS ANGELES, CA 90071
                                               DUPLICATE

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SERVICE                            CALIFORNIA STATE BOARD OF
CENTRALIZED INSOLVENCY                         PO BOX 7346                                         EQUALIZATION
OPERATIONS                                     PHILADELPHIA, PA 19101-7346                         ACCOUNT REFERENCE GROUP MIC 29
PO BOX 7346                                    DUPLICATE                                           P O BOX 942879
PHILADELPHIA PA 19101-7346                                                                         SACRAMENTO CA 94279-0029
DUPLICATE                                                                                          DUPLICATE




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 6:16-bk-16877-WJ                    Doc 510 Filed 12/09/19 Entered 12/09/19 15:16:59                                       Desc
                                                 Main Document   Page 125 of 125



COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
CALIFORNIA STATE BOARD OF                      ALLIED PUBLIC STORAGE                               LAW OFFICES OF WM. A. BROWN, JR.
EQUALIZATION                                   11259 W . OLYMPIC BLVD                              865 FIGUEROA ST., #2640
ACCOUNT REFERENCE GROUP MIC 29                 WA 99064                                            LOS ANGELES, CA 90017-5472
P O BOX 942879                                 UNDELIVERABLE                                       RETURNED 1/24/2018, UNDELIVERABLE,
SACRAMENTO CA 94279-0029                                                                           SEE NEW ADDRESS FROM CA STATE BAR
SEE PROOF OF CLAIM ADDRESS

COURT MAILING LIST                             COURT MAILING LIST                                  COURT MAILING LIST
PONDEROSA PROPERTIES, LLC                      PORSCHE FINANCIAL SRVC                              CONCIERGE AUCTIONS, LLC
221 S ASH                                      980 HAMMOND DR                                      405 LEXINGTON AVENUE
SISTERS, OR 97759-1080                         ATLANTA, GA 30328-8186                              NEW YORK, NY 10174-0002
RETURNED 1/26/2018, 2/20/2018,                 RETURNED 1/29/2018, UNDELIVERABLE                   RETURNED 1/30/2018, UNDELIVERABLE
UNDELIVERABLE

COURT MAILING LIST                             COURT MAILING LIST                                  RFSN - ATTORNEY FOR CYNTHIA HILES
MERCEDES BENZ FINANCIAL SERVICES               MASTER CARD                                         STEVEN G POLARD ESQ
PO BOX 17466                                   837 3RD ST.                                         DAVIS WRIGHT TREMAINE LLP
BALTIMORE, MD 21297-1466                       SANTA MONICA, CA 90403-1159                         865 S FIGUEROA STREET, SUITE 2400
RETURNED 2/1/2018, 3, 5, 2018,                 RETURNED 2/12/2018, 2/20/2018,                      LOS ANGELES, CA 90017-2566
UNDELIVERABLE                                  UNDELIVERABLE                                       SEE PROOF OF CLAIM ADDRESS

CLAIM FILED                                    COURT MAILING LIST                                  RFSN - ATTORNEY FOR CYNTHIA HILES
CINDY ELLEN HILES                              BANK OF AMERICA                                     CLAIM FILED
13327 ATWATER LANE                             NC4-105-03-14                                       STEVEN G POLARD ESQ
LAKE OSWEGO, OR 97034-2127                     PO BOX 26012                                        EISNER JAFFE APC
FORWARD TIME EXPIRE RTS, SEE                   GREENSBORO, NC 27420-6012                           9601 WILSHIRE BLVD SUITE 700
ADDRESS LISTED ON PROOF OF CLAIM               FORWARD TIME EXPIRE RTS                             BEVERLY HILLS, CA 90210
                                                                                                   RETURNED 3-18-2019, UNDELIVERABLE,
                                                                                                   SEE NEW ADDRESS FROM CA STATE BAR

COURT MAILING LIST                             DEBTOR                                              COURT MAILING LIST
ANTHONY CAPOBIANCO                             RUSSEL DENNIS HILES III                             GLASSRATNER BROKERAGE SERVICES
CAPOBIANCO LAW OFFICES, P.C.                   155 METATE PLACE                                    INC.
41990 COOK STREET, BLDG. F STE. 200            PALM DESERT, CA 92260-7334                          19800 MACARTHUR BLVD SUITE 820
PALM DESERT, CA 92211-6105                     RETURNED 6/3/19, SEE NEW ADDRESS                    IRVINE, CA 92612-2427
RETURNED 3-18-2019,                            PER US POSTAL SERVICE                               DUPLICATE
UNDELIVERABLE, SEE NEW
CORRECTED FROM CA STATE BAR

RFSN - ATTORNEY FOR CYNTHIA HILES
CLAIM FILED
STEVEN G POLARD ESQ
COLEMAN & HOROWITT, LLP
1880 CENTURY PARK E, STE 404,
LOS ANGELES, CA 90067-1604
SEE NEW ADDRESS PER DOCKET 442




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
